Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 1 of 66 - Page ID#:
                                     2526



                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF KENTUCKY

                             CASE No: 15-CR-00043-GFVT-HAI

UNITED STATES OF AMERICA

Plaintiff,

v.

RALPH MINIET,

Defendant.
_____________________________/

                         SENTENCING MEMORANDUM AS TO
                            DEFENDANT, RALPH MINIET

        COMES NOW the Defendant, RALPH MINIET, by and through undersigned

counsel, and the Sixth Amendment, the Due Process Clause of the Fifth Amendment, and

the United States Constitution, hereby files his sentencing memorandum. In support of this

memorandum, Mr. Miniet sets forth the following statement of facts and legal arguments:

        1.     In United States v. Booker, 125 S. Ct. 738 (2004), the Supreme Court held that

the United States Sentencing Guidelines, as written, were unconstitutional. The Court created

its own remedy by excising those portions of the Federal sentencing statutes which made the

guidelines mandatory to satisfy the Sixth Amendment to the United States Constitution. The

Supreme Court held that “the Sixth Amendment right to trial by jury is violated where, under

a mandatory guideline system, the sentence is increased because of an enhancement based on

facts found by the judge that were neither admitted by the defendant, nor found by the jury.”

United States v. Jackson, 408 F.3d 301, 304 (6th Cir.2005) (citing United States v. Booker, 543 U.S.

220, 125 S.Ct. 738, 764–65, 160 L.Ed.2d 621 (2005)).
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 2 of 66 - Page ID#:
                                     2527
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



        2.      The Supreme Court’s remedial holding in Booker mandates District Courts to

calculate and apply the guidelines as they now exist, but a Booker error occurs when the

District Court misapplies the guidelines by considering them binding, as opposed to advisory.

United States v. McCraven, 401 F.3d 693, 700 (6th Cir. 2005)


        3.      The Supreme Court again recognized in 2009 that lower courts were (still)

placing too much weight and emphasis on the advisory sentencing guidelines. In Spears v.

United States, 555 U.S. 261 (2009), the Court emphasized that lower courts are in no way

bound to apply the sentencing guidelines and can impose a sentence lower than the guidelines

even if that sentence is based solely on the district court judge’s disagreement with them [the

guidelines]. The Court wrote:


                “Even when a particular defendant…presents no special mitigating
                circumstances…no outstanding service to the country or [the]
                community, no unusually disadvantaged childhood, no overstated
                criminal history score, no post-offense rehabilitation, a sentencing
                court may nonetheless vary downward from the advisory guideline
                range…[The] only fact necessary to justify such a variance is the
                sentencing court’s disagreement with the guidelines.”

        4.      The following year, in Nelson v. United States, 555 U.S. 350 (2009), the Court

reversed the Fourth Circuit for affirming a guidelines sentence and noted the district court

judge’s assertion at sentencing that “[the] guidelines are considered presumptively

reasonable…unless there’s a good reason in the [application of] 3553(a) factors…the guideline

sentence is the reasonable sentence.” The Supreme Court explained that: “[T]he Guidelines

are not only not mandatory on sentencing courts; they are also not to be presumed reasonable.

(Emphasis added). We think it plain from the comments of the sentencing judge that he did




                                             Page 2 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 3 of 66 - Page ID#:
                                     2528
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



apply a presumption of reasonableness to Nelson’s Guideline range. Under our recent

precedents, that constitutes error.” Id.


        5.      The key to any departure within the present advisory guideline scheme is

whether or not such a departure is unreasonable. Sentences imposed post-Booker are

reviewed for procedural and substantive reasonableness. U.S. v. Kathman, 490 F.3d 520, 523–

24 (6th Cir. 2007); United States v. Webb, 403 F.3d 373, 383 (6th Cir.2005), cert. denied, 546

U.S. 1126, 126 S.Ct. 1110, 163 L.Ed.2d 919 (2006). Once the appropriate advisory guideline

range is calculated, it must be considered along with the other pertinent § 3553(a) sentencing

factors. United States v. McBride, 434 F.3d 470, 476 (6th Cir.2006).


        6.      In reviewing a sentence for substantive reasonableness, the starting point is the

advisory guideline range because it is one of the § 3553(a) factors and because the guidelines

purport to take into consideration most, if not all, of the other § 3553(a) factors. United States

v. Davis, 458 F.3d 491, 496 (6th Cir.2006). “While a sentence within the guideline range is

presumptively reasonable, a sentence outside the guidelines is not presumptively

unreasonable. U.S. v. Kathman, 490 F.3d 520, 524–25 (6th Cir. 2007)(citing, United States v.

Foreman, 436 F.3d 638, 644 (6th Cir.2006). In reviewing a non-guidelines departure, often

referred to as a variance, we apply a proportionality review. Davis, supra, 458 F.3d at 496.

That is, the farther the sentence departs (upward or downward) from the advisory guideline

range, the more compelling the § 3553(a) justification must be.


Applicability of Variance under 3553(a)


        7.      The Court must follow the three-step process set forth by Gall v. United States.

First, the court properly determines the guideline range. Second, the court determines

                                             Page 3 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 4 of 66 - Page ID#:
                                     2529
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



whether to apply any of the guidelines’ departure policy. Third, the court considers all the

factors set forth in 18 U.S.C. § 3553(a) as a whole, including whether a variance is warranted.

The result of the Court’s three-step analysis is, after making an individualized assessment, to

fashion a reasonable sentence that is “sufficient, but not greater than necessary,” to fulfill the

federal sentencing requirements of 18 U.S.C. § 3553(a).

        8.      District courts are only required to give some weight to the advisory guidelines

as they are also to be “guided by the factors set forth in 18 U.S.C. § 3553(a).” United States v.

Jackson, 408 F.3d 301, 304 (6th Cir.2005) (citing United States v. Booker, 543 U.S. 220, 125

S.Ct. 738, 764–65, 160 L.Ed.2d 621 (2005)). Section 3553(a) mandates as follows:

                The court, in determining the particular sentence to be imposed,
                shall consider—(1) the nature and circumstances of the offense
                and the history and characteristics of the defendant; (2) the need
                for the sentence imposed ... (3) the kinds of sentences available;
                (4) the kinds of sentence and the sentencing range established
                [under the sentencing guidelines] ... (5) any pertinent policy
                statement ... (6) the need to avoid unwarranted sentence
                disparities among defendants with similar records who have
                been found guilty of similar conduct; and (7) the need to provide
                restitution to any victims of the offense.

18 U.S.C.A. § 3553(a).

Once informed by these factors, the Court's sentence must be:

                Sufficient but not greater than necessary (A) to reflect the
                seriousness of the offense, to promote respect for the law, and to
                provide just punishment for the offense; (B) to afford adequate
                deterrence to criminal conduct; (C) to protect the public from
                further crimes of the defendant; and (D) to provide the defendant
                with needed educational or vocational training, medical care, or
                other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).




                                             Page 4 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 5 of 66 - Page ID#:
                                     2530
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



        9.       “Guided by the factors and in light of these purposes, the Court is tasked with

crafting a sentence that is reasonable and articulat[es] specific findings in support of that

imposed sentence.” U.S. v. Jenkins, 122 F. Supp. 3d 639, 644–45 (E.D. Ky. 2013)(citing,

Jackson, 408 F.3d at 304 and Booker, 125 S.Ct. at 765); See also United States v. Bolds, 511 F.3d

568, 580 (6th Cir.2007) (“the district judge must make an individualized assessment based on

the facts presented and upon a thorough consideration of all of the § 3553(a) factors.”)

(internal quotations omitted).

        10.     As such, Mr. Miniet, without regurgitating information already contained in

the Pre-Sentence Investigation Report proposes that the sentencing goals can be accomplished

by looking to the guidelines, Objections/Responses to the PSIR, and §3553(a) factors. Mr.

Miniet requests a reasonable sentence that is sufficient but not greater than necessary. Mr.

Miniet’s offense conduct is outlined in the PSIR (from the government’s perspective) and in

the Defendant’s Responses/Objections to the PSI (from the Defendant’s perspective). Mr.

Miniet understands and agrees that federal sentencing law requires the Court to impose a

sentence that is reasonable and that the Court must consider the Sentencing Guidelines in

determining that reasonable sentence. A reasonable sentence that is “sufficient, but not

greater than necessary,” under 18 U.S.C. § 3553(a), is the lowest possible sentence that

accounts for all the relevant statutory factors delineated above. Those statutory factors are

delineated above. See also, 18 U.S.C. §3553(a)(2019); in furtherance thereof, Mr. Miniet asks

the court to consider the following Title 18, USC, § 3553(a) factors:




                                             Page 5 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 6 of 66 - Page ID#:
                                     2531
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



Nature and Circumstances of the Offense

        This case does not present as a typical “pill mill” where a treating physician was alert,

intelligent, and willfully joined a conspiracy knowing of its illegal purpose. Here, as we

believe the testimony bore out during trial, Dr. Miniet was at times negligent in his screening

of patients and in conducting physical exams. There is no doubt that the patients who saw

Mr. Miniet were diverting their prescription medication and there is no doubt that Mr. Miniet

could have done a much better job. The Court sat through the first trial in this matter and

can rely on its memory and recollection of the evidence presented.


Using Every Prescription written by Dr. Miniet Overstates the Drug Quantity

        The base offense level as calculated in the PSIR overstates the criminal responsibility

of Mr. Miniet. The minimum allowable offense level under USSG §2D1.1 for a drug quantity

of oxycodone is a level 12 and is a more appropriate base offense level to use in this matter.

As a matter of policy, the court should disagree with the “converted drug weight” tables as

they are not based on any scientific and/or empirical evidence. A district court may indeed

disagree with a Guideline for policy reasons and may reject the Guidelines range based on

that disagreement. U.S. v. Brooks, 628 F.3d 791, 799–800 (6th Cir. 2011)(citing, United States v.

Herrera–Zuniga, 571 F.3d 568, 585–86 (6th Cir.2009) (concluding that the Supreme Court's

decision in Kimbrough v. United States, 552 U.S. 85, 109–110, 128 S.Ct. 558, 169 L.Ed.2d 481

(2007), authorizes district courts to reject a Guidelines range because they disagree with the

policy rationale behind the applicable Guideline); United States v. Janosko, 355 Fed.Appx. 892,

895 (6th Cir.2009) (recognizing that “district courts may choose to reject guideline sentences

for child-pornography offenses simply due to policy disagreements with those guidelines”)).




                                             Page 6 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 7 of 66 - Page ID#:
                                     2532
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



                     As the result of guideline amendments effective November 1,
                     2003, one gram of “oxycodone (actual)” is the equivalent for
                     guideline sentencing purposes of 6.7 kilograms of marijuana.
                     This “equivalence” is unreasonable and penalizes offenses
                     involving oxycodone differently from and more harshly than
                     offenses involving the other opiates… The Drug Equivalency
                     Table was amended effective November 1, 1991,42 to reference
                     conversion to a single substance, marijuana, rather than to the
                     previous four substances... The current §2D1.1(c) Drug
                     Equivalency Table, attaching 6.7 kilograms of marijuana to one
                     gram of oxycodone (actual), is the product of amendments to
                     guidelines made effective on November 1, 2003. The rationale
                     for the amendments modifying the oxycodone equivalence is
                     fully disclosed in the “Reason for Amendment” section of the
                     Sentencing Commission’s “Official Text” of those
                     amendments. 1 …        The amendment was prompted by a
                     disproportion in the guideline sentencing ranges resulting from
                     the differing pill weights of two oxycodone medications ―
                     Percocets and OxyContins. Percocets were compounds of
                     oxycodone with acetaminophen. A Percocet pill containing 10
                     mg of oxycodone weighed 550 mg. Less than 1% of the weight
                     was attributable to the 10 mg. oxycodone active ingredient.
                     OxyContin pills, whether containing 10 mg, 20 mg, or 40 mg of
                     oxycodone, each weighed 135 mg. In the 10 mg OxyContin,
                     7.4% of the weight was attributable to the oxycodone active
                     ingredient. Prior to the amendment, oxycodone quantities were
                     measured by the total weight of the carrier medium that included
                     the oxycodone ― “Consequently prior to this amendment,
                     trafficking involving 364 Percocet pills or 1,481 OxyContin pills
                     resulted in the same five year sentence of imprisonment.”
                     Though the Sentencing Commission resolved the disproportion
                     between different formulations of oxycodone, specifically
                     Percocets and OxyContins, in the process it created a unique
                     “equivalency” for oxycodone offenses that was neither based on
                     “actual” oxycodone content nor rationally related to any
                     pharmacological or other equivalence among oxycodone and the
                     other opiates.

See, Quantity Dependant Sentencing Ranges, The Drug Equivalency Table and Ocycodone

(Acutal), Michael J. Liston, Esq. (2014).2 As such, undersigned would argue that, under the


1
    http://www.ussc.gov/sites/default/files/pdf/amendment-process/officialtext/20030501_Amendments.pdf
2

https://www.fd.org/sites/default/files/criminal_defense_topics/essential_topics/sentencing_resources/deconstructing_the_guidelines/
quantity-dependent-sentencing-ranges-the-drug-equivalency-table-and-oxycodone-actual.pdf



                                                         Page 7 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 8 of 66 - Page ID#:
                                     2533
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



facts of this particular case, and with this particular Defendant, the base offense level

calculated in the PSIR is not based on a reasonable competent evidence as to amount of pills

and the conversion severely overstates his criminal responsibility.

History and Characteristics of the Defendant

        Ralph Miniet is a “true” first time offender with no arrests or convictions of any kind.

Under Chapter Four of the Guidelines Manual, “first offenders,” offenders with no criminal

history whatsoever, are addressed only by reference to Criminal History Category I; however,

Category I includes not only first offenders with no criminal history but also offenders with

varying criminal histories. (Category I includes offenders with one criminal history point;

offenders who have prior convictions that are not counted because they were too old; and,

offenders who have prior convictions that are not used in computing the criminal history

category for reasons other than their “staleness.”). Here, Miniet has spent a lifetime of trying

to help his patients from infants to adults, through surgery and through family medicine. He

has given his life to the practice of medicine; he should have remained retired prior to getting

involved with the clinic that is the subject of his charges.

        Finally, Mr. Miniet’s character is touched upon by the letters filed in support of his

sentencing. By all accounts, Mr. Miniet has lived an exemplary life making his way to the

United States as a child and becoming a respected physician.



The Need for the Sentence Imposed:

        Mr. Miniet has zero criminal history points. A sentence within the advisory guideline

range would not provide just punishment in light of the offense conduct as described in the




                                             Page 8 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 9 of 66 - Page ID#:
                                     2534
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



PSIR and other sentencing documents; further, based on Mr. Miniet’s characteristics, a

guideline sentence is not necessary to deter criminal conduct: Mr. Miniet has shown that he

is otherwise a productive member of society. Further, there is minimal concern that a non-

incarcerative sentence would fail to protect the public from future crimes of the Defendant.

His offense conduct was more of an anomaly in his life; regardless, a lesser sentence will

generally lower the rate of recidivism of the offender. Recently, in December 2017, the United

States Sentencing Commission released their study that indicates a man of Mr. Miniet’s age,

education level, and criminal history category, and type of offense produces one of the lowest

recidivism rates of almost all federal offenders. Other studies released by the Commission also

support a greatly reduced risk of recidivism for the 25,000 offenders that have been followed

since their release dates in 2005. A list of publications reviewed by undersigned can be found

at:

      •   https://www.ussc.gov/research/research-reports/recidivism-among-federal-

          offenders-comprehensive-overview

      •   https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-

          publications/2017/20171207_Recidivism-Age.pdf

      •   https://www.ussc.gov/research/research-reports/effects-aging-recidivism-among-

          federal-offenders

Further, pursuant to U.S.S.G. § 5H1.1, “Age (including youth) may be relevant in

determining whether a departure is warranted, if considerations based on age, individually or

in combination with other offender characteristics, are present to an unusual degree and

distinguish this case from the typical cases covered by the guidelines.” In addition, U.S.S.G.

§ 5H1.3 provides that, “[m]ental and emotional conditions may be relevant in determining


                                             Page 9 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 10 of 66 - Page ID#:
                                     2535
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



whether a departure is warranted, if such conditions, individually or in combination with

other offender characteristics, are present to an unusual degree and distinguish the case from

the typical cases covered by the guidelines.” At the time of this offense, Mr. Miniet was an

older man in his 70’s. Furthermore, Mr. Miniet has acknowledged that he should not have

continued to practice medicine after his initial retirement and his since voluntarily

relinquished his medical license to the Florida Department of Health with the promise to

never seek reinstatement. Mr. Miniet is not only a very old man, but has early signs of some

organic disorder as pointed out in Dr. Jordan’s evaluation in 2017 as mentioned in ¶ 58 of

the PSIR: “Miniet does not have a significant cognitive impairment, though noted that the

defendant’s memory deficit was apparent. Dr. Jordan opined that Miniet demonstrates a

memory deficit and emotional liability that could be related to developing organic brain

disorder. Dr. Jordan cited that Miniet’s history of cardiovascular and cerebrovascular disease

would contribute to the theoretical organic brain disorder.” Age may be a reason to depart

downward in a case in which the defendant is elderly and infirm and where a form of

punishment such as home confinement might be equally efficient as and less costly than

incarceration. U.S.S.G. § 5H1.1. Miniet is both elderly and infirmed; additionally, he faces

significant risks associated with the global pandemic as further outlined below.


The need to protect the public from future crimes of the defendant:

All factors regarding recidivism rates pursuant to the 2016 United States Sentencing

Commission Study indicate that Mr. Miniet is one of the least likely type of offenders to be

rearrested or reconvicted. Being a true first-time offender, a male, the nature of the charges,

Mr. Miniet’s age, and his level of education (post graduate doctoral degree), he is one of the

most unlikely reoffenders. Recidivism and Offender Characteristics Studies have repeatedly

                                             Page 10 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 11 of 66 - Page ID#:
                                     2536
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



shown that older offenders at sentencing are at lower risk for reoffending, and the

Commission’s research confirms these findings. Age at release also is associated with different

rates of recidivism.     The older the age group, the lower the rearrest rate. The same pattern

holds for reconviction and reincarceration.



The Kind of Sentences Available/Sentencing Range, and The Need to Avoid Unwarranted
Sentence Disparities:


        The Court should exercise it’s discretion in this matter to grant a variance or depart

downward to allow for a non-incacerative sentence. Despite the advisory guidelines that place

Mr. Miniet in Group D as objected to but nonetheless contemplated in the PSIR, the Court

after consideration of the PSIR and other documentation should consider that a sentence well

below the guideline range is appropriate when considering just the facts of this case and the

nature and circumstances of this particular defendant. In examining the sentencing table, and

the other § 3553 factors above and below, departure or variance is warranted after taking stock

of all factors that militate to a sentence of probation for Mr. Miniet.



Other Grounds for Departure:

        Pursuant to U.S.S.G. § 5H1.4,

                Physical condition or appearance, including physique, may be

                relevant in determining whether a departure is warranted, if the

                condition or appearance, individually or in combination with

                other offender characteristics, is present to an unusual degree and

                distinguishes the case from the typical cases covered by the


                                             Page 11 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 12 of 66 - Page ID#:
                                     2537
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



                guidelines. An extraordinary physical impairment may be a

                reason to depart downward; e.g., in the case of a seriously

                infirm defendant, home detention may be as efficient as, and

                less costly than, imprisonment.

U.S.S.G. § 5H1.4 (emphasis added).

        Mr. Miniet is a 78-year-old male who has lived his life in the service of his fellow man.

Mr. Miniet has faced many challenges in his early life in venturing to a foreign country that

he embraced and embraced him as its own citizen. Since his arrest in this matter, Miniet has

suffered four heart attacks and is also being evaluated for possible prostate cancer (he had a

biopsy scheduled that was delayed due to the global pandemic). His mental and cognitive

abilities have deteriorated over the course of these proceedings and the list of his infirmities

continues to grow. By age group alone, Mr. Miniet presents at the highest risk category for

death should he contract COVID 19. With that said, prisons and jails across the United States

are breeding grounds for the virus as social distancing presents an almost impossible scenario

while in custody.

CORONAVIRUS PANDEMIC


The United States is in the midst and possible first phase of an unprecedented health crisis.

On March 11, 2020, the Director General of the World Health Organization (“WHO”)

characterized the spread of a novel coronavirus, COVID-19, as a global pandemic. See, Who

Director-General’s opening remarks at the media briefing on COVID-19, WHO, (March 11, 2020),

https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-

media-briefing-on-covid-19---11-march-2020. COVID-19 is a respiratory virus which can




                                             Page 12 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 13 of 66 - Page ID#:
                                     2538
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



cause severe symptoms including high fever, severe cough, shortness of breath and

pneumonia. According to the WHO, “approximately 14% develop severe disease requiring

hospitalization and oxygen support and 5% require admission to an intensive care unit to try

to prevent the most severe complications including septic shock – a significant drop in blood

pressure that can lead to stroke, heart or respiratory failure, failure of other organs, or death.”

WHO Organization, Clinical Management of Severe Acute Respiratory Infection (SARI)

when COVID-19 Disease is Suspected, March 13, 2020, https://www.who.int/publications-

detail/clinical-management-of-severe-acute-respiratory-infection-when-novel-coronavirus-

(ncov)-infection-is-suspected. COVID-19’s unprecedented impact on the health of millions of

people across the world is, tragically, all too apparent. See, World Health Organization,

Coronavirus (COVID-19) (Apr. 23, 2020), available at https://covid19.who.int/. On March

13, 2020, the President of the United States declared a national emergency due to the spread

of the virus. See White House, Proclamation on Declaring a National Emergency Concerning

the Novel Coronavirus Disease (COVID-19) Outbreak, (Mar. 13, 2020), available at

https://www.whitehouse.gov/presidentialactions/proclamation-declaring-national

emergency-concerning-novel-coronavirusdisease-covid-19-outbreak/. In April earlier this

year, the country was still reeling with over 1,000,000 cases 68,000 deaths reported. See,

Central for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19): Cases

in the U.S. (Apr. 24, 2020), available at https://www.cdc.gov/coronavirus/2019-ncov/cases-

updates/cases-in-us.html. During this time, the virus has infiltrated many of the BOP’s jails

and prisons, affecting both those who are detained, as well as those who work inside these

facilities. The nature of prisons – crowded, with shared sleeping spaces and common areas,

and often with limited access to medical assistance and hygienic products – put those


                                             Page 13 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 14 of 66 - Page ID#:
                                     2539
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



incarcerated inside a facility with an outbreak at heightened risk. See, United States v. Resnick,

No. 14-cr-810 (CM), 2020 WL 1651508, at *7 (S.D.N.Y. Apr. 2, 2020) (noting “the

limitations in a prison environment . . . on practicing the hygienic and social distancing

techniques that the Center for Disease Control has put in place to prevent rapid

transmission”); Center for Disease Control and Prevention, Interim Guidance on Management of

Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities (Mar. 23, 2020),

available        at       https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-

correctional-detention .pdf (“Correctional and detention facilities can include custody,

housing, education, recreation, healthcare, food service, and workplace components in a

single physical setting. The integration of these components presents unique challenges for

control of COVID-19 transmission among incarcerated/detained persons, staff and

visitors.”). For this reason, some medical professionals have warned that the highly infectious

nature of COVID-19 in conjunction with a prison environment could amount to a ticking

time bomb. See Letters to the Editor: A prison doctor’s stark warning on coronavirus, jails and prisons,

L.A. Times (Mar. 20, 2020), available at https://www.latimes.com/california/story/2020-

03-20/prison-doctors-stark-warning-on-coronavirus-and-incarceration (Prisons are petri

dishes for contagious respiratory illnesses.”).




Rapid Spread of COVID-19

COVID-19 is highly infectious. According to Dr. Chris Beyrer, a leading epidemiologist at

Johns Hopkins University, “[O]nly the great influenza pandemic of 1918 (the Spanish Flu as

it was then known) is thought to have higher infectivity.” See, Sworn Statement of Dr. Beyrer




                                             Page 14 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 15 of 66 - Page ID#:
                                     2540
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



at ¶ 10 attached hereto as Exhibit “A”)3 Jonathan L. Golob, M.D. a practicing physician and

specialist in infectious diseases at the University of Michigan reports that “Nationally,

without effective public health interventions, CDC projections indicate about 200 million

people in the United States could be infected over the course of the epidemic, with as many

as 1.5 million deaths in the most severe projections.” See, Sworn Statement of Dr. Golob at ¶

10 attached hereto as Exhibit “B.” From its emergence in December 2019 until today, the

number of Coronavirus cases has jumped exponentially. The United States had one case as

of January 22, 2020. As of April 2, 2020, the CDC reported a total of 13,144 cases and 4,513

deaths. Cases in the U.S., CDC, April 2, 2020, https://www.cdc.gov/coronavirus/2019-

ncov/cases-updates/cases-in-ushtml. As of May 5, 2020 the CDC was reporting a jump to

over 1.17 million reported cases and over 68,000 deaths. Only 20 days later, on May 25, 2020
                                                                                                                                          4
those numbers have jumped to 1,622,114 total cases and 97,049 total death.

https://www.cdc.gov/covid-data-tracker/index.html. It may kill 200,000 Americans and

infect millions more. Bobby Allyn, Fauci Estimates that 100,000 to 200,000 Americans Could Die

from         the        Coronavirus,             National            Public           Radio           (Mar.           29,         2020),

https://www.npr.org/sections/coronavirus-live-updates/2020/03/29/823517467/                                                       fauci-

estimates-that-100-000-to-200-000-americans-could-die-from-the-coronavirus.

          Worldwide, there were 900,306 confirmed cases and 45,693 confirmed deaths as of

April 2, 2020. The virus has impacted individuals in 206 countries, areas, or territories.

Coronavirus             disease          (COVID-19)               Pandemic,             WHO,            https://www.who.int/



3
  The affidavits of Chris Beyrer, M.D and Jonathan Louis Golob, M.D. were filed as exhibits to the defendant’s Expedited Motion to Revoke
Detention Order, in Case No. 1:19-cr-341-DCN (D. Idaho March 18, 2020) and were not prepared specifically for Mr. Miniet; however, the
facts contained therein apply and are helpful in resolving the matter sub judice.
4
 As of the time of the filing of this Motion, the United States has reported over 100,000 deaths associated with complications from the
virus.

                                                            Page 15 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 16 of 66 - Page ID#:
                                     2541
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



emergencies/diseases/novel-coronavirus-2019. As of May 5, 2020, there were 3,588,773

reported cases and 248,503 deaths. Only 20 days later, as of May 25, 2020, Worldwide

reported cases have sky rocketed to 5,034,922 with 330,269 deaths being reported.

https://weather.com/coronavirus/l/72f2a4c2e79d2c3301c4cc3effe1a886530a914fcf9bd46a

39a3785d23b06531.



Prevention

COVID-19 spreads from one individual to another through small droplets that can be

transmitted by getting coughed or sneezed on or by touching an object or surface that someone

previously       coughed        or      sneezed        on.     Coronavirus    Overview,    WHO,

https://www.who.int/health-topics/coronavirus#tab=tab_1.               The   CDC,       WHO,    and

individual state departments of health have stated that the spread of COVID-19 can be

achieved by social distancing. Social distancing requires, whenever possible, (1) remaining at

home, (2) keeping at least six feet of distance from others, (3) avoiding large gatherings, (4)

covering coughs and sneezes, (5) washing hands frequently or using an alcohol based rub,

and (6) cleaning and disinfecting frequently touched surfaces. See e.g., How to Protect Yourself,

CDC,         https://www.cdc.gov/coronavirus/2019-ncov/prepare/prevention.html;                Basic

protective        measures           against        the        new       coronavirus,      WHO,

https://www.who.int/emergencies/diseases/novel-coronavirus-2019/advice-for-public.



Individuals at Highest Risk

        Dr. Chris Beyrer, has stated under oath regarding COVID-19 that “The overall case

fatality rate has been estimated to range from 0.3 to 3.5%, which is 5-35 times the fatality


                                               Page 16 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 17 of 66 - Page ID#:
                                     2542
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



associated with influenza infection,” and “varies significantly depending on the presence of

certain demographic and health factors.” See, Sworn Statement of Dr. Beyrer attached hereto

as Exhibit “A” at ¶¶ 5-6.) COVID-19 can place certain populations of persons severely ill

and/or can result in death.” See, Exhibits “A” and “B,” Sworn Statements of Dr.’s Beyrer and

Golob.

         Dr. Beyrer also reports that “The case fatality rate is higher in men, and varies

significantly with advancing age, rising after age 50, and above 5% (1 in 20 cases) for those

with pre-existing medical conditions including cardio-vascular disease, respiratory disease,

diabetes, and immune compromise.” (Exhibit “A” at ¶ 6)(emphasis added). See also, Exhibit

“B” at ¶ 4 (“In the highest risk populations, the case fatality rate is about 15%.”). The Centre

for Evidence-Based Medicine reported that most acute viral infections, such as COVID-19,

have three short-term effects on cardiovascular disease. Acute viral infections can (1) increase

the risk of acute coronary syndromes due to the inflammatory response; (2) depress the

myocardium leading to worsening heart failure; and (3) unmask heart arrhythmias. Jason Oke

& Carl Heneghan, Global Covid-19 Case Fatality Rates, CEBM, Mar. 25, 2020,

https://www.cebm.net/global-covid-19-case-fatality-rates/.

         Men are faring worse than women during this COVID-19 pandemic according to

statistics emerging from around the world. See Melissa Healy, Why is coronavirus so much more

deadly for men than for women? Mar. 21, 2020, https://www.latimes.com/science/story/2020-

03-21/why-is-the-coronavirus-more-deadly-for-men-than-for-women. The higher risk to men

associated with the virus was also acknowledged by the White House on March 20, 2020, the

White House COVID-19 Task Force director Dr. Deborah Birx “cited a report from Italy

showing that men in nearly every age bracket were dying at higher rates than women.” Id.


                                             Page 17 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 18 of 66 - Page ID#:
                                     2543
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



Similarly, an “analysis of all COVID-19 patient profiles in China from December 2019 to

February 2020 suggest[ed] that men account[ed] for roughly 60% of those who are infected

and become sick.” Id. Further, The LA Times article also noted that “in a detailed accounting

of 44,600 cases in mainland China as of Feb. 11, China’s Center for Disease Control reported

that the fatality rate among men with confirmed infections was roughly 65% higher than it

was among women.”Id. Dr. Golob’s affidavit further describes the extraordinary measures

that may be required to care for those individuals who are most vulnerable: “Most people in

the higher risk categories,” who contract COVID-19 “will require more advanced support:

positive pressure ventilation, and in extreme cases, extracorporeal mechanical oxygenation.

Such care requires highly specialized equipment in limited supply as well as an entire team of

care providers, including but not limited to 1:1 or 1:2 nurse to patient ratios, respiratory

therapists and intensive care physicians.” See, Sworn Statement of Dr. Golob attached hereto

as Exhibit “B.” Further, Dr. Golob states that high risk patients who do not die from COVID-

19, a prolonged recovery is expected to be required, including the need for extensive

rehabilitation for profound deconditioning, loss of digits, neurological damage, and loss of

respiratory capacity.” Id. at ¶ 4.



Vulnerability of Inmates

Dr. Golob confirms that “effective public health measures, including social distancing and

hygiene for vulnerable populations, could reduce these numbers.” Id. at ¶ 10. These measures

are “extremely difficult” in a prison setting. See, sworn Statement of Dr. Beyrer at ¶ 17

attached hereto as Exhibit “A.”(“While every effort should be made to reduce exposure in

detention facilities, this may be extremely difficult to achieve and sustain.”). Prisons by their


                                             Page 18 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 19 of 66 - Page ID#:
                                     2544
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



very nature are designed for confinement in groups 5 ; unfortunately, this creates an ideal

environment for the transmission of contagious disease.

                Congregate settings such as jails and prisons allow for rapid
                spread of infectious diseases that are transmitted person to
                person, especially those passed by droplets through coughing
                and sneezing. When people must share dining halls, bathrooms,
                showers, and other common areas, the opportunities for
                transmission are greater.
                When infectious diseases are transmitted from person to person
                by droplets, the best initial strategy is to practice social
                distancing. When jailed or imprisoned, people have much less of
                an opportunity to protect themselves by social distancing than
                they would in the community. Spaces within jails and prisons are
                often also poorly ventilated, which promotes highly efficient
                spread of diseases through droplets. Placing someone in such a
                setting therefore dramatically reduces their ability to protect
                themselves from being exposed to and acquiring infectious
                diseases.

(See, Sworn Statement of Dr. Jaimie Meyer, 1:20-cv-01803-AKH (S.D.N.Y. Mar. 16, 2020)

at ¶ 9, attached hereto as Exhibit “C.”) Individuals who are incarcerated are particularly

vulnerable. Former Medical director at the Correctional Health Services at Rikers Island Dr.

Jonathan Giftos, has described the risks:

                [Jails] are not closed systems; there is a tremendous flux of
                people in and out of the facility, including officers and other staff,
                who live in communities overwhelmed by positive cases.
                Mitigating efforts such as physical distancing and frequent hand-
                washing are impossible in jails. And it is impossible to effectively
                screen and isolate people who are symptomatic to protect others
                in custody . . . . . And if they do become positive, there is very
                limited medical care available to them. The only measure that
                will meaningfully impact the spread and harm of Coronavirus in
                the jail-system is to depopulate - to release as many as possible
                to continue their cases in the community - with a focus on those
                at highest risk of complications.




5 Segregation and isolation were experimented with using the Pennsylvania Model in prisons in the 1800’s;
the end result being that inmates developed severe mental disorders and psychiatric breakdowns.

                                             Page 19 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 20 of 66 - Page ID#:
                                     2545
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



CM Lander Joined Members of Congress to Call for Release of At Risk Inmates from Federal Jails,

NYC Council, Mar. 22, 2020, https://council.nyc.gov/brad-lander/2020/03/22/cm-

lander-joined-members-of-congress-to-call-forrelease-of-at-risk-inmates-from-federal-jails/.

When outbreaks occur in prisons, this leads directly to increased spread beyond the confines

of jail. See, Sworn Statement of Dr. Beyrer at ¶ 12 attached hereto as Exhibit “A.” “It is

therefore an urgent priority in this time of national public health emergency to reduce the

number of persons in detention as quickly as possible.” Id. at ¶ 17) (emphasis added).)

COVID-19 has already appeared in multiple prisons in China. Id. at ¶ 15. COVID-19 has now

arrived in our prisons. The ramifications for both the incarcerated population and correctional

staff will be dire. “Infections that are transmitted through droplets, like influenza and SARS-

nCoV-2 virus, are particularly difficult to control in detention facilities.” (See, Exhibit “A,”

Statement of Dr. Beyrer at ¶ 13.) Social distancing and decontaminating surfaces is “virtually

impossible.” (Id.) Furthermore, “[t]he high rate of turnover and population mixing of staff

and detainees increases likelihoods of exposure.” (Id.) U.S. Detention Facilities already have

a track record of mismanaging infectious diseases (see Id.), and the fact that it remains business

as usual in our jails is highly troubling. At this moment in our national history there can be

no doubt “[r]eleasing as many inmates as possible is important to protect the health of

inmates, the health of correctional facility staff, the health of health care workers at jails and

other detention facilities, and the health of the community as a whole.” Id. at ¶ 19. The

Honorable District Court Judge Kathleen Williams, Southern District of Florida, cites to the

aforementioned experts in a recent opinion regarding conditions in a local jail where the Court

states that,

                Medical experts agree that a reduction in the population of
                correctional facilities is the best way to prevent the spread of

                                             Page 20 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 21 of 66 - Page ID#:
                                     2546
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



                COVID-19. The unrebutted testimony of all the experts cited by
                Plaintiffs—Doctors Golob, Meyer, Stern, Mishori, Greifinger,
                Chiao, Rottnek, Paredes and Greer—is the importance of either
                social distancing or reducing the population of inmates to better
                achieve social distancing (many call for both). (DE 80-14; DE
                80-15; DE 80-16; DE 80-17; DE 80-18; DE 80-19; DE 80-20; DE
                80-33; DE 80-34; DE 80-35).


See, April 30, 2020 Order of Judge Kathleen Williams, Swain, et al. v. Junior, et al., 1:20-cv-

21457-KMW [D.E. 100](citing, Joe Fox, et al., 58,132 people have died from coronavirus in the

U.S.,     WASH.         POST,        (Mar.    27,     2020,   updated     Apr.      29,   2020),

https://www.washingtonpost.com/graphics/2020/national/coronavirus-us-cases-deaths/.

Judge Williams further indicates that [m]ost, if not all, experts also agree that jails and other

detention facilities were not designed or equipped to handle a large-scale pandemic that

spreads rapidly through populations in close quarters. Id. at fn 7.



Steps Taken by Congress, Courts and Prosecutors to Protect Inmates

        As a result of continuing threat and shocking consequences of COVID-19 on the

inmate population and the need to “lower the curve”, the President, members of Congress,

courts, and prosecutors across the country have recognized the need to release prisoners.

        Locally, for example, in Miami-Dade County, as recently as May 5, 2020, undersigned

counsel was supplied a list of vulnerable inmates through the hard work from the Office of

Carlos J. Martinez, Office of the State Attorney, Katherine Fernandez Rundle, and

Corrections Health Services in conjunction with Jackson Health Systems and the Miami-

Dade Department of Corrections. The list identifies inmates for the purpose of identifying

those that may be subject to a form of release. There is also a national trend for taking action.

This is in addition to Miami-Dade County’s prior reductions that had already taken place

                                             Page 21 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 22 of 66 - Page ID#:
                                     2547
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



earlier last month by reducing the population. https://www.wlrn.org/post/jails-lower-

populations-activists-cautiously-applaud-new-approach-arrests#stream/0.

          Nationally, the trend has also taken root; House Judiciary Chair Jerrold Nadler led a

team calling on the Southern and Eastern Districts of New York to release at risk inmates

from federal jails and to halt arrests for non-violent charges. In a separate letter to Attorney

General William Barr, Nadler wrote: “We urge you to put in place measures to ensure that

both the flow of prisoners into federal facilities is slowed significantly and that prisoners who

can and should be released are released forthwith. We cannot wait any longer to take action.”

Stephen Rex Brown, ‘Business as usual’ for federal prosecutors despite coronavirus, Nadler writes,

calling     for   release    of    inmates,     N.Y.      Daily   News,    Mar.     20,     2020,

http://www.nydailynews.com/new-york/ny-nadler-doj-inmates-20200320-d6hbdjcuj5aitpp

i3ui2xz7tjy-storyhtml. Magistrate Judge Nat Cousins in the Northern District of California

issued a criminal standing order in light of the novel coronavirus pandemic – Judge Cousins,

acknowledging that “[t]his public health crisis is serious and urgent,” reopened any detention

hearing on the basis of the physical and mental health of the accused. Criminal Case Standing

Order Re: Procedure for Review of Detention Orders in Light of Coronavirus Pandemic, (N.D. Cal.

Mar. 16, 2020) (Cousins, M.J.).

          On March 26, 2020, in response to the coronavirus threat, Attorney General William

Barr directed the Bureau of Prisons to increase the use of home confinement among older

inmates with underlying conditions as a means to mitigate the spread of coronavirus within

the country's prison system. Attorney General Barr stated “I am hereby directing you to

prioritize the use of your various statutory authorities to grant home confinement for inmates

seeking transfer in connection with the ongoing COVID-19 pandemic . . . [F]or some eligible


                                              Page 22 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 23 of 66 - Page ID#:
                                     2548
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



inmates, home confinement might be more effective in protecting their health.” Courts

throughout the United States, recognizing the extraordinary risk posed to the elderly and to

those with underlying health conditions, are releasing inmates. See Xochihua-James v. Barr, No.

18-71460 (9th Cir. Mar. 23, 2020) (unpublished) (sua sponte releasing detainee from

immigration detention “in light of the rapidly escalating public health crisis”); United States v.

Perez, ECF No. 62, Case No. 1:19-cr-297 (S.D.N.Y. Mar. 19, 2020) (releasing defendant due

to the “heightened risk of dangerous complications should he contract COVID-19”); United

States v. Stephens, ECF No. 2798, Case No. 15-cr-95 (S.D.N.Y. Mar. 19, 2020) (releasing

defendant in light of “the unprecedented and extraordinarily dangerous nature of the COVID-

19 pandemic”) In the Matter of the Extradition of Alejandro Toledo Manrique, Case No. 19-mj-

71055-MAG-1 (TSH), 2020 WL 1307109 (N.D. Cal., Mar. 19, 2020) (“The risk that this

vulnerable person will contract COVID-19 while in jail is a special circumstance that warrants

bail.”); In re Request to Commute or Suspend County Jail Sentences, Docket No. 084230 (N.J. Mar.

22, 2020) (releasing large class of defendants serving time in county jail “in light of the Public

Health Emergency” caused by COVID-19); see also United States v. Matthaei, ECF No. 30, Case

No. 1:19-cr-243-BLW (D. Idaho Mar. 16, 2020) (extending self-surrender date by 90 days in

light of COVID-19); United States v. Barkman, 2020 U.S. Dist. LEXIS 45628 (D. Nev. Mar.

17, 2020) (suspending intermittent confinement because “[t]here is a pandemic that poses a

direct risk if Mr. Barkman . . . is admitted to the inmate population of the Wahoe County

Detention Facility”). The idea or argument that an inmate should wait until there is a

confirmed outbreak is ridiculous as pointed out by Judge Hixson from the Norther District of

California. See, In re Manrique, 2020 WL 1307109, at *1 (N.D. Cal., Mar. 19, 2020).

                The Court is glad to hear that there are currently no reported
                cases of COVID-19 at Maguire, but is unsure what that means if

                                             Page 23 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 24 of 66 - Page ID#:
                                     2549
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



                people are not being tested. And, as the [prison’s] management
                plan itself acknowledges, symptoms of COVID-19 can begin to
                appear 2-14 days after exposure, so screening people based on
                observable symptoms is just a game of catch up. That’s why the
                Bay Area is on lockdown. We don’t know who’s infected.
                Accordingly, the government’s suggestion that Toledo should
                wait until there is a confirmed outbreak of COVID-19 in Maguire
                before seeking release, see ECF No. 113 at 6 (“If the situation
                with respect to COVID-19 at Maguire changes, Toledo is free to
                seek reconsideration of the issue at that point.”), is impractical.
                By then it may be too late. Id. at *1.


State level efforts to release of inmates in response to the coronavirus threat include:

California:

plans to release 3500 inmates; 17 Justin Wise, California to release up to 3500 non-violent

inmates amid coronavirus outbreak, the Hill, Mar. 31, 2020,

https://thehill.com/homenews/state-watch/490498-california-to-release-3500-non-violent-

inmates-amid-coronavirus-outbreak.



New York City:

has released 900 inmates; 18 John Bowden, New York City has released 900 inmates in response

to coronavirus pandemic, the Hill, Mar. 31, 2020, https://thehill.com/homenews/state-

watch/490444-new-york-city-has-released-900-inmates-in-response-to-coronavirus.



New Jersey:

will release 1000 inmates; Tracey Tully, 1,000 Inmates Will Be Released From N.J. Jails to Curb

Coronavirus Risk, N.Y. Times, Mar. 23, 2020, https://www.nytimes.com/2020/03/23/

nyregion/coronavirus-nj-inmates-releasehtml.



                                             Page 24 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 25 of 66 - Page ID#:
                                     2550
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



Ohio:

Cuyahoga County officials launched an early-release program two weeks ago after the county

jail’s medical director identified hundreds of county prisoners with serious health conditions.

The result: In a matter of days, the county jail population dropped from nearly 1,900 to less

than 1,300. Tracey Tully, 1,000 Inmates Will Be Released From N.J. Jails to Curb Coronavirus Risk,

N.Y. Times, Mar. 23, 2020, https://www.nytimes.com/2020/03/23/nyregion/coronavirus-

nj-inmates-releasehtml.



Oregon:

Washington County, outside Portland, more than 120 inmates were released from the local

jail, freeing up enough space for each remaining inmate to stay in their own cell.



Wisconsin:

Racine Sheriff Christopher Schmaling has directed the local jail to stop accepting all new

prisoners except those accused of violent felonies or of misdemeanor crimes, such as domestic

violence, that pose a threat to public safety. See, Kimberly Kindy, Emma Brown, & Dalton

Bennett, ‘Disaster waiting to happen’: Thousands of inmates released as jails and prisons face

coronavirus       threat,       the          Washington        Post,   Mar.       25,       2020,

https://www.washingtonpost.com/national/disaster-waiting-to-happen-thousands-of-

inmates-released-as-jails-face-coronavirus-threat/2020/03/24/761c2d84-6b8c-11ea-b313-

df458622c2cc_story.html.




                                               Page 25 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 26 of 66 - Page ID#:
                                     2551
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



Pennsylvania:

Mercer County, the county jail released 60 of 308inmates — nearly one in five — to free up

two cell blocks for the quarantine of anyone exposed or infected with the coronavirus. Id.

Also, Pennsylvania District Attorney Larry Krasner advised that his office would seek

torelease most individuals charged with nonviolent offenses or misdemeanorswithout

requiring they post bail. In a further effort to reduce crowding in jails, Krasner also

encouraged police officers to exercise discretion before charging individuals. Samantha

Melamed & Mike Newall, With courts closed by pandemic, Philly police stop low-level arrests to

manage       jail    crowding,      The      Philadelphia    Inquirer,    Mar.      18,     2020,

https://www.inquirer.com/health/coronavirus/philadelphia-police-coronavirus-covid-

pandemic-arrests-jail-overcrowding-larry-krasner-20200317html.



Oklahoma:

Public defenders and prosecutors in Tulsa, Oklahoma worked together to release 75 people

from jail in a single day.Cary Aspinwall, Keri Blakinger, Abbie Vansickle, and Christie Thompson,

Coronavirus Transforming Jails Across the Country, The Marshall Project, Mar. 21, 2020



BOP NUMBERS IN GENERAL

The BOP has 140,708 federal inmates in BOP-managed institutions and 10,817 in

community-based facilities. See, https://www.bop.gov/coronavirus/. The BOP staff

complement is approximately 36,000. As of March 31, 2020, BOP had 94 inmates and staff

at Bureau of Prisons facilities in 13 states have tested positive for COVID-19.

https://www.themarshallproject.org/2020/03/21/coronavirus-transforming-jails-across-


                                             Page 26 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 27 of 66 - Page ID#:
                                     2552
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



the-country. Michael Balsamo & Michael R. Sisak, Federal inmates to be locked in cells for 14 days

amid           virus,        the        Washington           Post,       Apr.         1,        2020,

https://www.washingtonpost.com/politics/federal-inmates-to-be-locked-in-cells-for-14-

days-amid-virus/2020/04/01/99b9eb22-7457-11ea-ad9b-54ec99993bc_storyhtml. As of May

6, 2020, there were 2100 federal inmates and 365 BOP staff who have confirmed positive test

results for COVID-19 nationwide. See, https://www.bop.gov/coronavirus/.(May 6th, 2020).

The numbers are growing at an alarming exponential rate. On May 25, 2020 BOP reported

1,558 federal inmates and 186 BOP staff who have confirmed positive test results for

COVID-19 nationwide. It appears they do not count “recovered” inmates as a confirmed

positive test. That number is now “3,144 inmates and 403 staff have recovered”.6 There

have been 59 federal inmate deaths and 0 BOP staff member deaths attributed to COVID-19

disease. Id. It should be noted that “inmate totals listed do not include inmates participating

in the Federal Location Monitoring program, inmates supervised under the USPO, or being

held in privately managed prisons.” Id.


          Mr. Miniet’s age and infirmities place him at the highest risk of morbidity should he

contract the virus. Based on the above, exceptional circumstances exist to not impose a

sentence involving incarceration by granting a significant departure/variance.


                            CONCLUSION & RECOMMENDATION


          9.     Mr. Miniet, a true first-time offender, appears before the Court after having

pled guilty to Conspiracy to Distribute Oxycodone, 21 U.S.C. § 846, a Class C felony, and

Count Two: Money Laundering, 18 U.S.C. 1956(h), a Class C felony. He has accepted


6   Adding the two numbers, the total inmate cases has more than doubled in 20 days to over 4,600.

                                             Page 27 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 28 of 66 - Page ID#:
                                     2553
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



responsibility in the form of entering a nolo contendere plea and has also voluntarily

relinquished his license to practice medicine. Mr. Miniet is a 78-year-old male who has lived

his life in the service of his fellow man. He has accepted responsibility for his actions; further,

Mr. Miniet has zero criminal history points and a criminal history category of I. There remain

unresolved issues guideline calculations as outlined in Defendant’s Responses and Objections

to the PSIR; however, once the Court determines a guideline range, Mr. Miniet requests the

court determine an appropriate sentence that is supported by all relevant factors specific to

this defendant. .

        10.     Mr. Miniet respectfully asks this Court to impose a sentence below the advisory

guideline range that is “reasonable but not greater than necessary” based on the advisory

guideline range, PSIR, the Objections thereto, the Sentencing Memorandum, the Plea

Agreement, applicable case law cited, and Title 18 USC § 3553(a) and all the factors that

warrant a departure; Mr. Miniet suggests that a sentence without incarceration is appropriate

under the facts of this particular case and when examining this particular defendant and all

sentencing factors.




                                             Page 28 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 29 of 66 - Page ID#:
                                     2554
U.S. v. Ralph Miniet, 15-CR-00043-GFVT-HAI



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 27, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record via transmission Notices of

Electronic Filing generated by CM/ECF.

                                               RESPECTFULLY SUBMITTED BY:

                                               Prieto Law Firm
                                               1 Northeast 2nd Ave. Suite 200
                                               Miami, FL 33132
                                               Phone: 305-577-3440
                                               Fax: 305-358-2503
                                               Florida Bar No.: 0514071
                                               frank@frankprietolaw.com


                                               By:     /s/ Frank Andrew Prieto
                                                       FRANK A. PRIETO, Esq.




                                             Page 29 of 29
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 30 of 66 - Page ID#:
                                     2555




                         EXHIBIT “A”
Case: 6:15-cr-00043-GFVT-HAI
         Case 1:18-cr-00694-RA Doc #: 398 47-2
                                Document  Filed: 05/27/20   Page:Page
                                                 Filed 04/03/20   31 of166
                                                                         of -5Page ID#:
                                       2556




                          EXHIBIT B
Case: 6:15-cr-00043-GFVT-HAI
         Case 1:18-cr-00694-RA Doc #: 398 47-2
                                Document  Filed: 05/27/20   Page:Page
                                                 Filed 04/03/20   32 of266
                                                                         of -5Page ID#:
                                       2557




   Declaration for Persons in Detention and Detention Staff
   COVID-19

   Chris Beyrer, MD, MPH
   Professor of Epidemiology
   Johns Hopkins Bloomberg School of Public Health
   Baltimore, MD

   I, Chris Beyrer, declare as follows:


       1. I am a professor of Epidemiology, International Health, and Medicine at the Johns Hopkins
          Bloomberg School of Public Health, where I regularly teach courses in the epidemiology
          of infectious diseases. This coming semester, I am teaching a course on emerging
          infections. I am a member of the National Academy of Medicine, a former President of the
          International AIDS Society, and a past winner of the Lowell E. Bellin Award for Excellence
          in Preventive Medicine and Community Health. I have been active in infectious diseases
          Epidemiology since completing my training in Preventive Medicine and Public Health at
          Johns Hopkins in 1992.
       2. I am currently actively at work on the COVID-19 pandemic in the United States. Among
          other activities I am the Director of the Center for Public Health and Human Rights at
          Johns Hopkins, which is active in disease prevention and health promotion among
          vulnerable populations, including prisoners and detainees, in the US, Africa, Asia, and
          Latin America.
                  The nature of COVID-19

       3. The SARS-nCoV-2 virus, and the human infection it causes, COVID-19 disease, is a
          global pandemic and has been termed a global health emergency by the WHO. Cases
          first began appearing sometime between December 1, 2019 and December 31, 2019 in
          Hubei Province, China. Most of these cases were associated with a wet seafood market
          in Wuhan City.
       4. On January 7, 2020, the virus was isolated. The virus was analyzed and discovered to be
          a coronavirus closely related to the SARS coronavirus which caused the 2002-2003 SARS
          epidemic.
       5. COVID-19 is a serious disease. The overall case fatality rate has been estimated to range
          from 0.3 to 3.5%, which is 5-35 times the fatality associated with influenza infection.
          COVID-19 is characterized by a flu-like illness. While more than 80% of cases are self­
          limited and generally mild, overall some 20% of cases will have more severe disease
          requiring medical intervention and support.
       6. The case fatality rate varies significantly depending on the presence of certain
          demographic and health factors. The case fatality rate is higher in men, and varies
          significantly with advancing age, rising after age 50, and above 5% (1 in 20 cases) for
          those with pre-existing medical conditions including cardio-vascular disease, respiratory
          disease, diabetes, and immune compromise.
       7. Among patients who have more serious disease, some 30% will progress to Acute
          Respiratory Distress Syndrome (ARDS) which has a 30% mortality rate overall, higher in
          those with other health conditions. Some 13% of these patients will require mechanical
Case: 6:15-cr-00043-GFVT-HAI
         Case 1:18-cr-00694-RA Doc #: 398 47-2
                                Document  Filed: 05/27/20   Page:Page
                                                 Filed 04/03/20   33 of366
                                                                         of -5Page ID#:
                                       2558



          ventilation, which is why intensive care beds and ventilators have been in insufficient
          supply in Italy, Iran, and parts of China.
       8. COVID-19 is widespread. Since it first appeared in Hubei Province, China, in late 2019,
          outbreaks have subsequently occurred in more than 100 countries and all continents,
          heavily affected countries include Italy, Spain, Iran, South Korea, and increasingly, the
          US. As of today, March 16th , 2020, there have been 178,508 confirmed human cases
          globally, 7,055 known deaths, and some 78,000 persons have recovered from the
          infection. The pandemic has been termed a global health emergency by the WHO. It is
          not contained and cases are growing exponentially.
       9. SARS-nCoV-2 is now known to be fully adapted to human to human spread. This is almost
          certainly a new human infection, which also means that there is no pre-existing or "herd"
          immunity, allowing for very rapid chains of transmission once the virus is circulating in
          communities.
       10. The U.S. CDC estimates that the reproduction rate of the virus, the Ro, is 2.4-3.8, meaning
           that each newly infected person is estimated to infect on average 3 additional persons.
           This is highly infectious and only the great influenza pandemic of 1918 (the Spanish Flu
           as it was then known) is thought to have higher infectivity. This again, is likely a function
           of all human populations currently being highly susceptible. The attack rate given an
           exposure is also high, estimated at 20-30% depending on community conditions, but may
           be as high as 80% in some settings and populations. The incubation period is thought to
           be 2-14 days, which is why isolation is generally limited to 14 days.
                  The risks of COVID-19 in detention facilities

       11. COVID-19 poses a serious risk to inmates and workers in detention facilities. Detention
           Facilities, including jails, prisons, and other closed settings, have long been known to be
           associated with high transmission probabilities for infectious diseases, including
           tuberculosis, multi-drug resistant tuberculosis, MRSA (methicillin resistant staph aureus),
           and viral hepatitis.
       12. The severe epidemic of Tuberculosis in prisons in Central Asia and Eastern Europe was
           demonstrated to increase community rates of Tuberculosis in multiple states in that region,
           underscoring the risks prison outbreaks can lead to for the communities from which
           inmates derive.
       13. Infections that are transmitted through droplets, like influenza and SARS-nCoV-2 virus,
           are particularly difficult to control in detention facilities, as 6-foot distancing and proper
           decontamination of surfaces is virtually impossible. For example, several deaths were
           reported in the US in immigration detention facilities associated with ARDS following
           influenza A, including a 16-year old male immigrant child who died of untreated ARDS in
           custody in May, 2019.
       14. A number of features of these facilities can heighten risks for exposure, acquisition,
           transmission, and clinical complications of these infectious diseases. These include
           physical/mechanical risks such as overcrowding, population density in close confinement,
           insufficient ventilation, shared toilet, shower, and eating environments and limits on
           hygiene and personal protective equipment such as masks and gloves in some facilities.
       15. Additionally, the high rate of turnover and population mixing of staff and detainees
           increases likelihoods of exposure. This has led to prison outbreaks of COVID-19 in
           multiple detention facilities in China, associated with introduction into facilities by staff.
Case: 6:15-cr-00043-GFVT-HAI
         Case 1:18-cr-00694-RA Doc #: 398 47-2
                                Document  Filed: 05/27/20   Page:Page
                                                 Filed 04/03/20   34 of466
                                                                         of -5Page ID#:
                                       2559




       16. In addition to the nature of the prison environment, prison and jail populations are also at
           additional risk, due to high rates of chronic health conditions, substance use, mental health
           issues, and, particularly in prisons, aging and chronically ill populations who may be
           vulnerable to more severe illnesses after infection, and to death.
       17. While every effort should be made to reduce exposure in detention facilities, this may be
           extremely difficult to achieve and sustain. It is therefore an urgent priority in this time of
           national public health emergency to reduce the number of persons in detention as quickly
           as possible.
       18. Pre-trial detention should be considered only in genuine cases of security concerns.
           Persons held for non-payment of fees and fines, or because of insufficient funds to pay
           bail, should be prioritized for release. Immigrants awaiting decisions on their removal
           cases who are not a flight risk can be monitored in the community and should be released
           from immigration detention centers. Older inmates and those with chronic conditions
           predisposing to severe COVID-19 disease (heart disease, lung disease, diabetes,
           immune-compromise) should be considered for release.
       19. Given the experience in China as well as the literature on infectious diseases in jail, an
           outbreak of COVID-19 among the U.S. jail and prison population is likely. Releasing as
           many inmates as possible is important to protect the health of inmates, the health of
           correctional facility staff, the health of health care workers at jails and other detention
           facilities, and the health of the community as a whole.
    Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true and
    correct.

    Executed this 16th day of March, 2020.




    Professor Chris Beyrer1




           1
            These views are mine alone; I do not speak for Johns Hopkins University or any
    department therein.
Case: 6:15-cr-00043-GFVT-HAI
         Case 1:18-cr-00694-RA Doc #: 398 47-2
                                Document  Filed: 05/27/20   Page:Page
                                                 Filed 04/03/20   35 of566
                                                                         of -5Page ID#:
                                       2560



    References

    Stuckler D, Basu S, McKee M, King I. Mass incarceration can explain population increases in
    TB and multi-drug resistant TB in European and Central Asian countries. Proceedings of the
    National Academy of Science USA, 2008. 105:13280-85.

    Beyrer C, Kamarulzaman A, McKee M; Lancet HIV in Prisoners Group. Prisoners,
        prisons, and HIV: time for reform. The Lancet. 2016 Jul 14. pii: S0140-
        6736(16)30829-7. doi: 10.1016/S0140-6736(16)30829-7. [Epub ahead of print] No
        abstract available.
        PMID: 27427447.

    Marusshak LM, Sabol W, Potter R, Reid L, Cramer E. Pandemic Influenza and Jail
        Facilities and Populations. American Journal of Public Health. 2009 October;
        99(Suppl 2): S339-S344.

    Rubenstein LS, Amon JJ, Mclemore M, Eba P, Dolan K, Lines R, Beyrer C. HIV,
        prisoners, and human rights. The Lancet. 2016 Jul 14. pii: S0140-6736(16)30663-
        8. doi: 10.1016/S0140-6736(16)30663-8

    Wang J, Ng, CY, Brook R. Response to COVID-19 in Taiwan: Big Data Analytics, New
       Technology, and Proactive Testing. March 3, 2020. JAMA. Published online
       March 3, 2020. doi:10.1001/jama.2020.3151
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 36 of 66 - Page ID#:
                                     2561




                         EXHIBIT “B”
Case: 6:15-cr-00043-GFVT-HAI
         Case 1:18-cr-00694-RA Doc #: 398 47-3
                                Document  Filed: 05/27/20   Page:Page
                                                 Filed 04/03/20   37 of166
                                                                         of -5Page ID#:
                                       2562




                          EXHIBIT C
Case: 6:15-cr-00043-GFVT-HAI
         Case 1:18-cr-00694-RA Doc #: 398 47-3
                                Document  Filed: 05/27/20   Page:Page
                                                 Filed 04/03/20   38 of266
                                                                         of -5Page ID#:
                                       2563
Case: 6:15-cr-00043-GFVT-HAI
         Case 1:18-cr-00694-RA Doc #: 398 47-3
                                Document  Filed: 05/27/20   Page:Page
                                                 Filed 04/03/20   39 of366
                                                                         of -5Page ID#:
                                       2564
Case: 6:15-cr-00043-GFVT-HAI
         Case 1:18-cr-00694-RA Doc #: 398 47-3
                                Document  Filed: 05/27/20   Page:Page
                                                 Filed 04/03/20   40 of466
                                                                         of -5Page ID#:
                                       2565
Case: 6:15-cr-00043-GFVT-HAI
         Case 1:18-cr-00694-RA Doc #: 398 47-3
                                Document  Filed: 05/27/20   Page:Page
                                                 Filed 04/03/20   41 of566
                                                                         of -5Page ID#:
                                       2566
Case: 6:15-cr-00043-GFVT-HAI Doc #: 398 Filed: 05/27/20 Page: 42 of 66 - Page ID#:
                                     2567




                         EXHIBIT “C”
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                               Document   Filed:Filed
                                                05/27/20   Page:Page
                                                      04/03/20   43 of1 66 - Page ID#:
                                                                        of 24
                                      2568




                          EXHIBIT D
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                               Document   Filed:Filed
                                                05/27/20   Page:Page
                                                      04/03/20   44 of2 66 - Page ID#:
                                                                        of 24
                                      2569



                                   Declaration of Dr. Jaimie Meyer

Pursuant to 28 U.S.C.§ 1746, I hereby declare as follows:


I.       Background and Qualifications

      1. I am Dr. Jaimie Meyer, an Assistant Professor of Medicine at Yale School of Medicine
         and Assistant Clinical Professor of Nursing at Yale School of Nursing in New Haven,
         Connecticut. I am board certified in Internal Medicine, Infectious Diseases and Addiction
         Medicine. I completed my residency in Internal Medicine at NY Presbyterian Hospital at
         Columbia, New York, in 2008. I completed a fellowship in clinical Infectious Diseases at
         Yale School of Medicine in 2011 and a fellowship in Interdisciplinary HIV Prevention at
         the Center for Interdisciplinary Research on AIDS in 2012. I hold a Master of Science in
         Biostatistics and Epidemiology from Yale School of Public Health.

      2. I have worked for over a decade on infectious diseases in the context of jails and prisons.
         From 2008-2016, I served as the Infectious Disease physician for York Correctional
         Institution in Niantic, Connecticut, which is the only state jail and prison for women in
         Connecticut. In that capacity, I was responsible for the management of HIV, Hepatitis C,
         tuberculosis, and other infectious diseases in the facility. Since then, I have maintained a
         dedicated HIV clinic in the community for patients returning home from prison and jail.
         For over a decade, I have been continuously funded by the NIH, industry, and
         foundations for clinical research on HIV prevention and treatment for people involved in
         the criminal justice system, including those incarcerated in closed settings (jails and
         prisons) and in the community under supervision (probation and parole). I have served as
         an expert consultant on infectious diseases and women’s health in jails and prisons for the
         UN Office on Drugs and Crimes, the Federal Bureau of Prisons, and others. I also served
         as an expert health witness for the US Commission on Civil Rights Special Briefing on
         Women in Prison.

      3. I have written and published extensively on the topics of infectious diseases among
         people involved in the criminal justice system including book chapters and articles in
         leading peer-reviewed journals (including Lancet HIV, JAMA Internal Medicine,
         American Journal of Public Health, International Journal of Drug Policy) on issues of
         prevention, diagnosis, and management of HIV, Hepatitis C, and other infectious diseases
         among people involved in the criminal justice system.

      4. My C.V. includes a full list of my honors, experience, and publications, and it is attached
         as Exhibit A.

      5. I am being paid $1,000 for my time reviewing materials and preparing this report.

      6. I have not testified as an expert at trial or by deposition in the past four years.

II.      Heightened Risk of Epidemics in Jails and Prisons



                                                     1
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                               Document   Filed:Filed
                                                05/27/20   Page:Page
                                                      04/03/20   45 of3 66 - Page ID#:
                                                                        of 24
                                      2570



    7. The risk posed by infectious diseases in jails and prisons is significantly higher than in
       the community, both in terms of risk of transmission, exposure, and harm to individuals
       who become infected. There are several reasons this is the case, as delineated further
       below.

    8. Globally, outbreaks of contagious diseases are all too common in closed detention
       settings and are more common than in the community at large. Prisons and jails are not
       isolated from communities. Staff, visitors, contractors, and vendors pass between
       communities and facilities and can bring infectious diseases into facilities. Moreover,
       rapid turnover of jail and prison populations means that people often cycle between
       facilities and communities. People often need to be transported to and from facilities to
       attend court and move between facilities. Prison health is public health.

    9. Reduced prevention opportunities: Congregate settings such as jails and prisons allow for
       rapid spread of infectious diseases that are transmitted person to person, especially those
       passed by droplets through coughing and sneezing. When people must share dining halls,
       bathrooms, showers, and other common areas, the opportunities for transmission are
       greater. When infectious diseases are transmitted from person to person by droplets, the
       best initial strategy is to practice social distancing. When jailed or imprisoned, people
       have much less of an opportunity to protect themselves by social distancing than they
       would in the community. Spaces within jails and prisons are often also poorly ventilated,
       which promotes highly efficient spread of diseases through droplets. Placing someone in
       such a setting therefore dramatically reduces their ability to protect themselves from
       being exposed to and acquiring infectious diseases.

    10. Disciplinary segregation or solitary confinement is not an effective disease containment
        strategy. Beyond the known detrimental mental health effects of solitary confinement,
        isolation of people who are ill in solitary confinement results in decreased medical
        attention and increased risk of death. Isolation of people who are ill using solitary
        confinement also is an ineffective way to prevent transmission of the virus through
        droplets to others because, except in specialized negative pressure rooms (rarely in
        medical units if available at all), air continues to flow outward from rooms to the rest of
        the facility. Risk of exposure is thus increased to other people in prison and staff.

    11. Reduced prevention opportunities: During an infectious disease outbreak, people can
        protect themselves by washing hands. Jails and prisons do not provide adequate
        opportunities to exercise necessary hygiene measures, such as frequent handwashing or
        use of alcohol-based sanitizers when handwashing is unavailable. Jails and prisons are
        often under-resourced and ill-equipped with sufficient hand soap and alcohol-based
        sanitizers for people detained in and working in these settings. High-touch surfaces
        (doorknobs, light switches, etc.) should also be cleaned and disinfected regularly with
        bleach to prevent virus spread, but this is often not done in jails and prisons because of a
        lack of cleaning supplies and lack of people available to perform necessary cleaning
        procedures.

    12. Reduced prevention opportunities: During an infectious disease outbreak, a containment
        strategy requires people who are ill with symptoms to be isolated and that caregivers have

                                                  2
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                               Document   Filed:Filed
                                                05/27/20   Page:Page
                                                      04/03/20   46 of4 66 - Page ID#:
                                                                        of 24
                                      2571



        access to personal protective equipment, including gloves, masks, gowns, and eye
        shields. Jails and prisons are often under-resourced and ill-equipped to provide sufficient
        personal protective equipment for people who are incarcerated and caregiving staff,
        increasing the risk for everyone in the facility of a widespread outbreak.

    13. Increased susceptibility: People incarcerated in jails and prisons are more susceptible to
        acquiring and experiencing complications from infectious diseases than the population in
        the community. 1 This is because people in jails and prisons are more likely than people in
        the community to have chronic underlying health conditions, including diabetes, heart
        disease, chronic lung disease, chronic liver disease, and lower immune systems from
        HIV.

    14. Jails and prisons are often poorly equipped to diagnose and manage infectious disease
        outbreaks. Some jails and prisons lack onsite medical facilities or 24-hour medical care.
        The medical facilities at jails and prisons are almost never sufficiently equipped to handle
        large outbreaks of infectious diseases. To prevent transmission of droplet-borne
        infectious diseases, people who are infected and ill need to be isolated in specialized
        airborne negative pressure rooms. Most jails and prisons have few negative pressure
        rooms if any, and these may be already in use by people with other conditions (including
        tuberculosis or influenza). Resources will become exhausted rapidly and any beds
        available will soon be at capacity. This makes both containing the illness and caring for
        those who have become infected much more difficult.

    15. Jails and prisons lack access to vital community resources to diagnose and manage
        infectious diseases. Jails and prisons do not have access to community health resources
        that can be crucial in identifying and managing widespread outbreaks of infectious
        diseases. This includes access to testing equipment, laboratories, and medications.

    16. Jails and prisons often need to rely on outside facilities (hospitals, emergency
        departments) to provide intensive medical care given that the level of care they can
        provide in the facility itself is typically relatively limited. During an epidemic, this will
        not be possible, as those outside facilities will likely be at or over capacity themselves.

    17. Health safety: As an outbreak spreads through jails, prisons, and communities, medical
        personnel become sick and do not show up to work. Absenteeism means that facilities
        can become dangerously understaffed with healthcare providers. This increases a number
        of risks and can dramatically reduce the level of care provided. As health systems inside
        facilities are taxed, people with chronic underlying physical and mental health conditions
        and serious medical needs may not be able to receive the care they need for these
        conditions. As supply chains become disrupted during a global pandemic, the availability
        of medicines and food may be limited.

    18. Safety and security: As an outbreak spreads through jails, prisons, and communities,
        correctional officers and other security personnel become sick and do not show up to

1
 Active case finding for communicable diseases in prisons, 391 The Lancet 2186 (2018),
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(18)31251-0/fulltext.
                                                   3
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                               Document   Filed:Filed
                                                05/27/20   Page:Page
                                                      04/03/20   47 of5 66 - Page ID#:
                                                                        of 24
                                      2572



          work. Absenteeism poses substantial safety and security risk to both the people inside
          the facilities and the public.

       19. These risks have all been borne out during past epidemics of influenza in jails and
           prisons. For example, in 2012, the CDC reported an outbreak of influenza in 2 facilities
           in Maine, resulting in two inmate deaths. 2 Subsequent CDC investigation of 995 inmates
           and 235 staff members across the 2 facilities discovered insufficient supplies of influenza
           vaccine and antiviral drugs for treatment of people who were ill and prophylaxis for
           people who were exposed. During the H1N1-strain flu outbreak in 2009 (known as the
           “swine flu”), jails and prisons experienced a disproportionately high number of cases. 3
           Even facilities on “quarantine” continued to accept new intakes, rendering the quarantine
           incomplete. These scenarios occurred in the “best case” of influenza, a viral infection for
           which there was an effective and available vaccine and antiviral medications, unlike
           COVID-19, for which there is currently neither.

III.      Profile of COVID-19 as an Infectious Disease 4

       20. The novel coronavirus, officially known as SARS-CoV-2, causes a disease known as
           COVID-19. The virus is thought to pass from person to person primarily through
           respiratory droplets (by coughing or sneezing) but may also survive on inanimate
           surfaces. People seem to be most able to transmit the virus to others when they are
           sickest but it is possible that people can transmit the virus before they start to show
           symptoms or for weeks after their symptoms resolve. In China, where COVID-19
          originated, the average infected person passed the virus on to 2-3 other people;
          transmission occurred at a distance of 3-6 feet. Not only is the virus very efficient at
          being transmitted through droplets, everyone is at risk of infection because our immune
          systems have never been exposed to or developed protective responses against this virus.
          A vaccine is currently in development but will likely not be able for another year to the
          general public. Antiviral medications are currently in testing but not yet FDA-approved,
          so only available for compassionate use from the manufacturer. People in prison and jail
          will likely have even less access to these novel health strategies as they become available.



2
  Influenza Outbreaks at Two Correctional Facilities — Maine, March 2011, Centers for Disease
Control and Prevention (2012),
https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6113a3.htm.
3
  David M. Reutter, Swine Flu Widespread in Prisons and Jails, but Deaths are Few, Prison
Legal News (Feb. 15, 2010), https://www.prisonlegalnews.org/news/2010/feb/15/swine-flu-
widespread-in-prisons-and-jails-but-deaths-are-few/.
4
  This whole section draws from Brooks J. Global Epidemiology and Prevention of COVID19,
COVID-19 Symposium, Conference on Retroviruses and Opportunistic Infections (CROI),
virtual (March 10, 2020); Coronavirus (COVID-19), Centers for Disease Control,
https://www.cdc.gov/coronavirus/2019-ncov/index.html; Brent Gibson, COVID-19
(Coronavirus): What You Need to Know in Corrections, National Commission on Correctional
Health Care (February 28, 2020), https://www.ncchc.org/blog/covid-19-coronavirus-what-you-
need-to-know-in-corrections.
                                                    4
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                               Document   Filed:Filed
                                                05/27/20   Page:Page
                                                      04/03/20   48 of6 66 - Page ID#:
                                                                        of 24
                                      2573



    21. Most people (80%) who become infected with COVID-19 will develop a mild upper
        respiratory infection but emerging data from China suggests serious illness occurs in up
        to 16% of cases, including death. 5 Serious illness and death is most common among
        people with underlying chronic health conditions, like heart disease, lung disease, liver
        disease, and diabetes, and older age. 6 Death in COVID-19 infection is usually due to
        pneumonia and sepsis. The emergence of COVID-19 during influenza season means that
        people are also at risk from serious illness and death due to influenza, especially when
        they have not received the influenza vaccine or the pneumonia vaccine.

    22. The care of people who are infected with COVID-19 depends on how seriously they are
        ill. 7 People with mild symptoms may not require hospitalization but may continue to be
        closely monitored at home. People with moderate symptoms may require hospitalization
        for supportive care, including intravenous fluids and supplemental oxygen. People with
        severe symptoms may require ventilation and intravenous antibiotics. Public health
        officials anticipate that hospital settings will likely be overwhelmed and beyond capacity
        to provide this type of intensive care as COVID-19 becomes more widespread in
        communities.

    23. COVID-19 prevention strategies include containment and mitigation. Containment
        requires intensive hand washing practices, decontamination and aggressive cleaning of
        surfaces, and identifying and isolating people who are ill or who have had contact with
        people who are ill, including the use of personal protective equipment. Jails and prisons
        are totally under-resourced to meet the demand for any of these strategies. As infectious
        diseases spread in the community, public health demands mitigation strategies, which
        involves social distancing and closing other communal spaces (schools, workplaces, etc.)
        to protect those most vulnerable to disease. Jails and prisons are unable to adequately
        provide social distancing or meet mitigation recommendations as described above.

    24. The time to act is now. Data from other settings demonstrate what happens when jails
        and prisons are unprepared for COVID-19. News outlets reported that Iran temporarily
        released 70,000 prisoners when COVID-19 started to sweep its facilities. 8 To date, few
        state or federal prison systems have adequate (or any) pandemic preparedness plans in



5
  Coronavirus Disease 2019 (COVID-19): Situation Summary, Centers for Disease Control and
Prevention (March 14, 2020), https://www.cdc.gov/coronavirus/2019-ncov/summary.html.
6
  Clinical course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan,
China: a retrospective cohort study. The Lancet (published online March 11, 2020),
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30566-3/fulltext
7
  Coronavirus Disease 2019 (COVID-19): Interim Clinical Guidance for Management of
Patients with Confirmed Coronavirus Disease, Centers for Disease Control and Prevention
(March 7, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
management-patients.html.
8
  Iran temporarily releases 70,000 prisoners as coronavirus cases surge, Reuters (March 9,
2020), https://www.reuters.com/article/us-health-coronavirus-iran/iran-temporarily-releases-
70000-prisoners-as-coronavirus-cases-surge-idUSKBN20W1E5.
                                                5
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                               Document   Filed:Filed
                                                05/27/20   Page:Page
                                                      04/03/20   49 of7 66 - Page ID#:
                                                                        of 24
                                      2574



         place. 9 Systems are just beginning to screen and isolate people on entry and perhaps
         place visitor restrictions, but this is wholly inadequate when staff and vendors can still
         come to work sick and potentially transmit the virus to others.

IV.      Risk of COVID-19 in ICE’s NYC-Area Detention Facilities

      25. I have reviewed the following materials in making my assessment of the danger of
          COVID-19 in the Bergen, Essex, Hudson, and Orange County jails (“ICE’s NYC-area
          jails”): (1) a declaration by Marinda van Dalen, a Senior Attorney in the Health Justice
          Program at New York Lawyers for the Public Interest (NYLPI); (2) the report Detained
          and Denied: Healthcare Access in Immigration Detention, released by NYLPI in 2017;
          and (3) the report Ailing Justice: New Jersey, Inadequate Healthcare, Indifference, and
          Indefinite Confinement in Immigration Detention, released by Human Rights First in
          2018.

      26. Based on my review of these materials, my experience working on public health in jails
          and prisons, and my review of the relevant literature, it is my professional judgment that
          these facilities are dangerously under-equipped and ill-prepared to prevent and manage a
          COVID-19 outbreak, which would result in severe harm to detained individuals, jail and
          prison staff, and the broader community. The reasons for this conclusion are detailed as
          follows.

      27. The delays in access to care that already exist in normal circumstances will only become
          worse during an outbreak, making it especially difficult for the facilities to contain any
          infections and to treat those who are infected.

      28. Failure to provide individuals with continuation of the treatment they were receiving in
          the community, or even just interruption of treatment, for chronic underlying health
          conditions will result in increased risk of morbidity and mortality related to these chronic
          conditions.

      29. Failure to provide individuals adequate medical care for their underlying chronic health
          conditions results in increased risk of COVID-19 infection and increased risk of
          infection-related morbidity and mortality if they do become infected.

      30. People with underlying chronic mental health conditions need adequate access to
          treatment for these conditions throughout their period of detention. Failure to provide
          adequate mental health care, as may happen when health systems in jails and prisons are
          taxed by COVID-19 outbreaks, may result in poor health outcomes. Moreover, mental
          health conditions may be exacerbated by the stress of incarceration during the COVID-19
          pandemic, including isolation and lack of visitation.


9
  Luke Barr & Christina Carrega, State prisons prepare for coronavirus but federal prisons not
providing significant guidance, sources say, ABC News (March 11, 2020),
https://abcnews.go.com/US/state-prisons-prepare-coronavirus-federal-prisons-providing-
significant/story?id=69433690.
                                                   6
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                               Document   Filed:Filed
                                                05/27/20   Page:Page
                                                      04/03/20   50 of8 66 - Page ID#:
                                                                        of 24
                                      2575



     31. Failure to keep accurate and sufficient medical records will make it more difficult for the
         facilities to identify vulnerable individuals in order to both monitor their health and
         protect them from infection. Inadequate screening and testing procedures in facilities
         increase the widespread COVID-19 transmission.

     32. Language barriers will similarly prevent the effective identification of individuals who
         are particularly vulnerable or may have symptoms of COVID-19. Similarly, the failure to
         provide necessary aids to individuals who have auditory or visual disabilities could also
         limit the ability to identify and monitor symptoms of COVID-19.

     33. The commonplace neglect of individuals with acute pain and serious health needs under
         ordinary circumstances is also strongly indicative that the facilities will be ill-equipped to
         identify, monitor, and treat a COVID-19 epidemic.

     34. The failure of these facilities to adequately manage single individuals in need of
         emergency care is a strong sign that they will be seriously ill-equipped and under-
         prepared when a number of people will need urgent care simultaneously, as would occur
         during a COVID-19 epidemic.

     35. For individuals in these facilities, the experience of an epidemic and the lack of care
         while effectively trapped can itself be traumatizing, compounding the trauma of
         incarceration.

V.      Conclusion and Recommendations

     36. For the reasons above, it is my professional judgment that individuals placed in ICE’s
         NYC-area jails are at a significantly higher risk of infection with COVID-19 as compared
         to the population in the community and that they are at a significantly higher risk of harm
         if they do become infected. These harms include serious illness (pneumonia and sepsis)
         and even death.

     37. Reducing the size of the population in jails and prisons can be crucially important to
         reducing the level of risk both for those within those facilities and for the community at
         large.

     38. As such, from a public health perspective, it is my strong opinion that individuals who
         can safely and appropriately remain in the community not be placed in ICE’s NYC-area
         jails at this time. I am also strongly of the opinion that individuals who are already in
         those facilities should be evaluated for release.

     39. This is more important still for individuals with preexisting conditions (e.g., heart
         disease, chronic lung disease, chronic liver disease, suppressed immune system, diabetes)
         or who are over the age of 60. They are in even greater danger in these facilities,
         including a meaningfully higher risk of death.

     40. It is my professional opinion that these steps are both necessary and urgent. The horizon
         of risk for COVID-19 in these facilities is a matter of days, not weeks. Once a case of


                                                   7
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                               Document   Filed:Filed
                                                05/27/20   Page:Page
                                                      04/03/20   51 of9 66 - Page ID#:
                                                                        of 24
                                      2576



       COVID-19 identified in a facility, it will likely be too late to prevent a widespread
       outbreak.

    41. Health in jails and prisons is community health. Protecting the health of individuals who
        are detained in and work in these facilities is vital to protecting the health of the wider
        community.


I declare under penalty of perjury that the foregoing is true and correct.


March 15
      __, 2020                                                _______________________
New Haven, Connecticut                                        Dr. Jaimie Meyer




                                                  8
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                              Document    Filed:Filed
                                                 05/27/20   Page:
                                                      04/03/20    52 of
                                                               Page  1066
                                                                        of -24
                                                                             Page ID#:
                                      2577




                             EXHIBIT A
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                              Document    Filed:Filed
                                                 05/27/20   Page:
                                                      04/03/20    53 of
                                                               Page  1166
                                                                        of -24
                                                                             Page ID#:
                                      2578
                                                                                 Jaimie Meyer, MD, MS, FACP




                                        CURRICULUM VITAE

Date of Revision:                  November 20, 2019
Name:                              Jaimie Meyer, MD, MS, FACP
School:                            Yale School of Medicine


Education:
BA, Dartmouth College Anthropology 2000
MD, University of Connecticut School of Medicine 2005
MS, Yale School of Public Health Biostatistics and Epidemiology 2014


Career/Academic Appointments:
2005 - 2008         Residency, Internal Medicine, NY Presbyterian Hospital at Columbia, New York, NY
2008 - 2011         Fellowship, Infectious Diseases, Yale University School of Medicine, New Haven, CT
2008 - 2012         Clinical Fellow, Infectious Diseases, Yale School of Medicine, New Haven, CT
2010 - 2012         Fellowship, Interdisciplinary HIV Prevention, Center for Interdisciplinary Research on
                    AIDS, New Haven, CT
2012 - 2014         Instructor, AIDS, Yale School of Medicine, New Haven, CT
2014 - present      Assistant Professor, AIDS, Yale School of Medicine, New Haven, CT
2015 - 2018         Assistant Clinical Professor, Nursing, Yale School of Medicine, New Haven, CT


Board Certification:
AB of Internal Medicine, Internal Medicine, 08-2008, 01-2019
AB of Internal Medicine, Infectious Disease, 10-2010
AB of Preventive Medicine, Addiction Medicine, 01-2018


Professional Honors & Recognition:
International/National/Regional
2018                NIH Center for Scientific Review, Selected as Early Career Reviewer
2017                Doris Duke Charitable Foundation, Doris Duke Charitable Foundation Scholar
2016                American College of Physicians, Fellow
2016                NIH Health Disparities, Loan Repayment Award Competitive Renewal
2016                AAMC, Early Career Women Faculty Professional Development Seminar
2014                NIH Health Disparities, Loan Repayment Program Award
2014                NIDA, Women & Sex/Gender Differences Junior Investigator Travel Award
2014                International Women's/Children's Health & Gender Working Group, Travel Award
2014                Patterson Trust, Awards Program in Clinical Research
2013                Connecticut Infectious Disease Society, Thornton Award for Clinical Research
2011                Bristol Myers-Squibb, Virology Fellows Award



                                                      1
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                              Document    Filed:Filed
                                                 05/27/20   Page:
                                                      04/03/20    54 of
                                                               Page  1266
                                                                        of -24
                                                                             Page ID#:
                                      2579
                                                                               Jaimie Meyer, MD, MS, FACP


2006              NY Columbia Presbyterian, John N. Loeb Intern Award
2005              American Medical Women’s Association, Medical Student Citation
2005              Connecticut State Medical Society, Medical Student Award
2000              Dartmouth College, Hannah Croasdale Senior Award
2000              Dartmouth College, Palaeopitus Senior Leadership Society Inductee


Yale University
2014              Women’s Faculty Forum, Public Voices Thought Leadership Program Fellow


Grants/Clinical Trials History:
Current Grants
Agency:                   Center for Interdisciplinary Research on AIDS (CIRA)
I.D.#:                    2019-20 Pilot Project Awards
Title:                    Optimizing PrEP’s Potential in Non-Clinical Settings: Development and
                          Evaluation of a PrEP Decision Aid for Women Seeking Domestic Violence
                          Services
P.I.:                     Tiara Willie
Role:                     Principal Investigator
Percent effort:           2%
Direct costs per year:    $29,993.00
Total costs for project
period:                   $29,993.00
Project period:           7/11/2019 - 7/10/2020

Agency:                   SAMHSA
I.D.#:                    H79 TI080561
Title:                    CHANGE: Comprehensive Housing and Addiction Management Network for
                          Greater New Haven
Role:                     Principal Investigator
Percent effort:           20%
Direct costs per year:    $389,054.00
Total costs for project
period:                   $1,933,368.00
Project period:           11/30/2018 - 11/29/2023

Agency:                   Gilead Sciences, Inc.
I.D.#:                    Investigator Sponsored Award, CO-US-276-D136
Title:                    Delivering HIV Pre-Exposure Prophylaxis to Networks of Justice-Involved
                          Women
Role:                     Principal Investigator
Percent effort:           8%
Direct costs per year:    $81,151.00
Total costs for project


                                                    2
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                              Document    Filed:Filed
                                                 05/27/20   Page:
                                                      04/03/20    55 of
                                                               Page  1366
                                                                        of -24
                                                                             Page ID#:
                                      2580
                                                                                 Jaimie Meyer, MD, MS, FACP


period:                   $306,199.00
Project period:           6/19/2018 - 1/31/2020

Agency:                   NIDA
I.D.#:                    R21 DA042702
Title:                    Prisons, Drug Injection and the HIV Risk Environment
Role:                     Principal Investigator
Percent effort:           22%
Direct costs per year:    $129,673.00
Total costs for project
period:                   $358,276.00
Project period:           8/1/2017 - 7/31/2020

Agency:                   Doris Duke Charitable Foundation
I.D.#:                    Clinical Scientist Development Award
Title:                    Developing and Testing the Effect of a Patient-Centered HIV Prevention
                          Decision Aid on PrEP uptake for Women with Substance Use in Treatment
                          Settings
Role:                     Principal Investigator
Percent effort:           27%
Direct costs per year:    $149,959.00
Total costs for project
period:                   $493,965.00
Project period:           7/1/2017 - 6/30/2020


Past Grants
Agency:                   NIDA
I.D.#:                    K23 DA033858
Title:                    Evaluating and Improving HIV Outcomes in Community-based Women who
                          Interface with the Criminal Justice System
Role:                     Principal Investigator
Percent effort:           75%
Direct costs per year:    $149,509.00
Total costs for project
period:                   $821,147.00
Project period:           7/1/2012 - 11/30/2017

Agency:                   Robert Leet & Clara Guthrie Patterson Trust
I.D.#:                    R12225, Award in Clinical Research
Title:                    Disentangling the Effect of Gender on HIV Treatment and Criminal Justice
                          Outcomes
Role:                     Principal Investigator
Percent effort:           10%
Direct costs per year:    $75,000.00


                                                    3
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                              Document    Filed:Filed
                                                 05/27/20   Page:
                                                      04/03/20    56 of
                                                               Page  1466
                                                                        of -24
                                                                             Page ID#:
                                      2581
                                                                                Jaimie Meyer, MD, MS, FACP


Total costs for project
period:                   $75,000.00
Project period:           1/31/2014 - 10/31/2015

Agency:                   Bristol-Myers Squibb
I.D.#:                    HIV Virology Fellowship Award
Title:                    Effect of newer antiretroviral regimens on HIV biological outcomes in HIV-
                          infected prisoners: a 13 year retrospective evaluation
Role:                     Principal Investigator
Percent effort:           10%
Direct costs per year:    $34,390.00
Total costs for project
period:                   $34,390.00
Project period:           12/1/2011 - 11/30/2012


Pending Grants
Agency:                   NIMH
I.D.#:                    R01 MH121991
Title:                    Identifying Modifiable Risk and Protective Processes at the Day-Level that
                          Predict HIV Care Outcomes among Women Exposed to Partner Violence
P.I.:                     Sullivan, Tami
Role:                     Principal Investigator
Percent effort:           30%
Direct costs per year:    $499,755.00
Total costs for project
period:                   $4,148,823.00
Project period:           1/1/2020 - 12/31/2024


Invited Speaking Engagements, Presentations, Symposia & Workshops Not Affiliated With
Yale:
International/National
2019:     CME Outfitters, Washington, DC. "A Grassroots Approach to Weed out HIV and HCV in Special
          OUD Populations"
2019:     US Commission on Civil Rights, Washington, DC. "An Analysis of Women’s Health, Personal
          Dignity and Sexual Abuse in the US Prison System"
2018:     College of Problems on Drug Dependence, College of Problems on Drug Dependence, San
          Diego, CA. "Research on Women who Use Drugs: Knowledge and Implementation Gaps and A
          Proposed Research Agenda"
2018:     Clinical Care Options, Washington, DC. "Intersection of the HIV and Opioid Epidemics"
2016:     Dartmouth Geisel School of Medicine, Hanover, NH. "Incarceration as Opportunity: Prisoner
          Health and Health Interventions"
2010:     Rhode Island Chapter of the Association of Nurses in AIDS Care, Providence, RI. "HIV and
          Addiction"


                                                     4
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                              Document    Filed:Filed
                                                 05/27/20   Page:
                                                      04/03/20    57 of
                                                               Page  1566
                                                                        of -24
                                                                             Page ID#:
                                      2582
                                                                              Jaimie Meyer, MD, MS, FACP




Regional
2018:   Clinical Directors Network, New York, NY. "PrEP Awareness among Special Populations of
        Women and People who Use Drugs"
2018:   Frank H. Netter School of Medicine, Quinnipiac University, Hamden, CT. "HIV prevention for
        justice-involved women"
2017:   Clinical Directors Network, New York, NY. "Optimizing the HIV Care Continuum for People who
        use Drugs"
2016:   Frank H. Netter School of Medicine, Quinnipiac University, Hamden, CT. "Topics in Infectious
        Diseases"
2016:   Connecticut Advanced Practice Registered Nurse Society, Wethersfield, CT. "Trends in HIV
        Prevention: Integration of Biomedical and Behavioral Approaches"


Peer-Reviewed Presentations & Symposia Given at Meetings Not Affiliated With Yale:
International/National
2019:   CPDD 81st Annual Scientific Meeting, CPDD, San Antonio, TX. "Punitive approaches to pregnant
        women with opioid use disorder: Impact on health care utilization, outcomes and ethical
        implications"
2019:   14th International Conference on HIV Treatment and Prevention Adherence, IAPAC Adherence,
        Miami, FL. "Decision-Making about HIV Prevention among Women in Drug Treatment: Is PrEP
        Contextually Relevant?"
2019:   2019 NIDA International Forum, NIDA, San Antonio, TX. "Diphenhydramine Injection in Kyrgyz
        Prisons: A Qualitative Study Of A High-Risk Behavior With Implications For Harm Reduction"
2019:   11th International Women’s and Children’s Health and Gender (InWomen’s) Group, InWomen’s
        Group, San Antonio, TX. "Uniquely successful implementation of methadone treatment in a
        women’s prison in Kyrgyzstan"
2019:   Harm Reduction International, Porto, Porto District, Portugal. "How does methadone treatment
        travel? On the ‘becoming-methadone-body’ of Kyrgyzstan prisons"
2019:   APA Collaborative Perspectives on Addiction Annual Meeting, APA Collaborative Perspectives
        on Addiction Annual Meeting, Providence, RI. "Impact of Trauma and Substance Abuse on HIV
        PrEP Outcomes among Women in Criminal Justice Systems. Symposium: “Partner Violence:
        Intersected with or Predictive of Substance Use and Health Problems among Women.”"
2019:   Society for Academic Emergency Medicine (SAEM), Worcester, MA. "Effects of a Multisite
        Medical Home Intervention on Emergency Department Use among Unstably Housed People
        with Human Immunodeficiency Virus"
2019:   Conference on Retroviruses and Opportunistic Infections (CROI), IAS, Seattle, WA. "Released to
        Die: Elevated Mortality in People with HIV after Incarceration"
2019:   12th Academic and Health Policy on Conference on Correctional Health, 12th Academic and
        Health Policy on Conference on Correctional Health, Las Vegas, NV. "PrEP Eligibility and HIV Risk
        Perception for Women across the Criminal Justice Continuum in Connecticut"
2019:   Association for Justice-Involved Female Organizations (AJFO), Atlanta, GA. "Treatment of
        Women’s Substance Use Disorders and HIV Prevention During and Following Incarceration"



                                                   5
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                              Document    Filed:Filed
                                                 05/27/20   Page:
                                                      04/03/20    58 of
                                                               Page  1666
                                                                        of -24
                                                                             Page ID#:
                                      2583
                                                                             Jaimie Meyer, MD, MS, FACP


2018:   American Public Health Association (APHA) Annual Meeting, American Public Health
        Association (APHA) Annual Meeting, San Diego, CA. "New Haven Syringe Service Program: A
        model of integrated harm reduction and health care services"
2018:   12th National Harm Reduction Conference, 12th National Harm Reduction Conference, New
        Orleans, LA. "Service needs and access to care among participants in the New Haven Syringe
        Services Program"
2018:   22nd International AIDS Conference, 22nd International AIDS Conference, Amsterdam, NH,
        Netherlands. "HIV risk perceptions and risk reduction strategies among prisoners in Kyrgyzstan:
        a qualitative study"
2018:   22nd International AIDS Conference, 22nd International AIDS Conference, Amsterdam, NH,
        Netherlands. "Methadone Maintenance Therapy Uptake, Retention, and Linkage for People
        who Inject Drugs Transitioning From Prison to the Community in Kyrgyzstan: Evaluation of a
        National Program"
2018:   NIDA International Forum, NIDA, San Diego, CA. "HIV and Drug Use among Women in Prison in
        Azerbaijan, Kyrgyzstan and Ukraine"
2018:   2018 Conference on Retroviruses and Opportunistic Infections (CROI), CROI, Boston, MA. "From
        prison’s gate to death’s door: Survival analysis of released prisoners with HIV"
2018:   11th Academic and Health Policy on Conference on Correctional Health, Academic Consortium
        on Criminal Justice Health, Houston, TX. "Assessing Concurrent Validity of Criminogenic and
        Health Risk Instruments among Women on Probation in Connecticut"
2017:   IDWeek: Annual Meeting of Infectious Diseases Society of America, Infectious Diseases Society
        of America, San Diego, CA. "Predictors of Linkage to and Retention in HIV Care Following
        Release from Connecticut, USA Jails and Prisons (Oral presentation)"
2017:   International AIDS Society (IAS) Meeting, International AIDS Society, Paris, Île-de-France,
        France. "Late breaker: Predictors of Linkage to and Retention in HIV Care Following Release
        from Connecticut, USA Jails and Prisons"
2017:   NIDA International Forum, NIDA, Montreal, QC, Canada. "A Mixed Methods Evaluation of HIV
        Risk among Women with Opioid Dependence in Ukraine"
2017:   International Women's and Children's Health and Gender Working Group, International
        Women's and Children's Health and Gender Working Group, Montreal, QC, Canada. "Assessing
        Receptiveness to and Eligibility for PrEP in Criminal Justice-Involved Women"
2017:   International Women's and Children's Health and Gender Working Group, International
        Women's and Children's Health and Gender Working Group, Montreal, QC, Canada. "A Mixed
        Methods Evaluation of HIV Risk among Women with Opioid Dependence in Ukraine"
2017:   Annual Meeting of the Society for Applied Anthropology, Society for Applied Anthropology,
        Santa Fe, NM. "Where rubbers meet the road: HIV risk reduction for women on probation (Oral
        presentation)"
2016:   International Women's and Children's Health and Gender Working Group, International
        Women's and Children's Health and Gender Working Group, Palm Springs, CA. "An Event-level
        Examination of Successful Condom Negotiation Strategies among College Women"
2015:   CDC National HIV Prevention Conference, CDC, Atlanta, GA. "Beyond the Syndemic: Condom
        Negotiation and Use among Women Experiencing Partner Violence (Oral presentation)"




                                                  6
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                              Document    Filed:Filed
                                                 05/27/20   Page:
                                                      04/03/20    59 of
                                                               Page  1766
                                                                        of -24
                                                                             Page ID#:
                                      2584
                                                                             Jaimie Meyer, MD, MS, FACP


2015:   International Harm Reduction Conference, International Harm Reduction, Kuala Lumpur,
        Federal Territory of Kuala Lumpur, Malaysia. "Evidence-Based Interventions to Enhance
        Assessment, Treatment, and Adherence in the Chronic Hepatitis C Care Continuum"
2015:   International Women's and Children's Health and Gender Working Group, International
        Women's and Children's Health and Gender Working Group, Phoenix, AZ. "Violence, Substance
        Use, and Sexual Risk among College Women"
2014:   International Women's and Children's Health and Gender Working Group, International
        Women's and Children's Health and Gender Working Group, San Juan, San Juan, Puerto Rico.
        "Gender Differences in HIV and Criminal Justice Outcomes"
2014:   College on Problems in Drug Dependence (CPDD), College on Problems in Drug Dependence
        (CPDD), San Juan, San Juan, Puerto Rico. "Gender Differences in HIV and Criminal Justice
        Outcomes"
2014:   Conference on Retroviruses and Opportunistic Infections (CROI), Conference on Retroviruses
        and Opportunistic Infections (CROI), Boston, MA. "Longitudinal Treatment Outcomes in HIV-
        Infected Prisoners and Influence of Re-Incarceration"
2013:   HIV Intervention and Implementation Science Meeting, HIV Intervention and Implementation
        Science Meeting, Bethesda, MD. "Women Released from Jail Experience Suboptimal HIV
        Treatment Outcomes Compared to Men: Results from a Multi-Center Study"
2013:   Conference on Retroviruses and Opportunistic Infections (CROI), Conference on Retroviruses
        and Opportunistic Infections (CROI), Atlanta, GA. "Women Released from Jail Experience
        Suboptimal HIV Treatment Outcomes Compared to Men: Results from a Multi-Center Study"
2012:   IDWeek: Infectious Diseases Society of America Annual Meeting, Infectious Diseases Society of
        America, San Diego, CA. "Correlates of Retention in HIV Care after Release from Jail: Results
        from a Multi-site Study"
2012:   IDWeek: Infectious Diseases Society of America Annual Meeting, Infectious Diseases Society of
        America, San Diego, CA. "Frequent Emergency Department Use among Released Prisoners with
        HIV: Characterization Including a Novel Multimorbidity Index"
2012:   5th Academic and Health Policy Conference on Correctional Health, 5th Academic and Health
        Policy Conference on Correctional Health, Atlanta, GA. "Effects of Intimate Partner Violence on
        HIV and Substance Abuse in Released Jail Detainees"
2011:   IAPAC HIV Treatment and Adherence Conference, IAPAC, Miami, FL. "Adherence to HIV
        treatment and care among previously homeless jail detainees"


Regional
2019:   Connecticut Infectious Disease Society, New Haven, CT. "Preliminary Findings from a Novel
        PrEP Demonstration Project for Women Involved in Criminal Justice Systems and Members of
        their Risk Networks"
2017:   Connecticut Public Health Association Annual Conference, Connecticut Public Health
        Association, Farmington, CT. "The New Haven syringe services program"
2014:   Connecticut Infectious Disease Society Annual Meeting, Connecticut Infectious Disease Society,
        Orange, CT. "Longitudinal Treatment Outcomes in HIV-Infected Prisoners and Influence of Re-
        Incarceration"




                                                  7
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                              Document    Filed:Filed
                                                 05/27/20   Page:
                                                      04/03/20    60 of
                                                               Page  1866
                                                                        of -24
                                                                             Page ID#:
                                      2585
                                                                             Jaimie Meyer, MD, MS, FACP


2013:   Connecticut Infectious Disease Society Annual Meeting, Connecticut Infectious Disease Society,
        Orange, CT. "Women Released from Jail Experience Suboptimal HIV Treatment Outcomes
        Compared to Men: Results from a Multi-Center Study"
2011:   Connecticut Infectious Disease Society Annual Meeting, Connecticut Infectious Disease Society,
        Orange, CT. "Emergency Department Use by Released Prisoners with HIV"


Professional Service:
Peer Review Groups/Grant Study Sections
2019 - present    Reviewer, NIDA, NIH Reviewer: RFA-DA-19-025: HEAL Initiative: Justice Community
                  Opioid Innovation Network (JCOIN) Clinical Research Centers
2019 - present    Reviewer, Yale DCFAR Pilot Projects
2018 - present    Reviewer, Center for Interdisciplinary Research on AIDS (CIRA)
2015 - present    Reviewer, University of Wisconsin-Milwaukee Research Growth Initiative


Advisory Boards
2017              Advisor, HIV Prevention and Treatment in Cis-Gendered Women, Gilead Sciences, Inc.


Journal Service
Editor/Associate Editor
2019 - present Associate Editor, Journal of the International Association of Providers of AIDS Care
                  (JIAPAC), Section Editor: Sex and Gender Issues


Reviewer
2019 - present    Reviewer, JAIDS
2012 - present    Reviewer, Addiction Sci and Clin Pract
2012 - present    Reviewer, Addictive Behav Reports
2012 - present    Reviewer, AIDS Care
2012 - present    Reviewer, Social Science and Medicine
2012 - present    Reviewer, SpringerPlus
2012 - present    Reviewer, Substance Abuse Treatment Prevention and Policy
2012 - present    Reviewer, Women’s Health Issues
2012 - present    Reviewer, Yale Journal of Biology and Medicine
2012 - present    Reviewer, AIMS Public Health
2012 - present    Reviewer, American Journal on Addictions
2012 - present    Reviewer, American Journal of Epidemiology
2012 - present    Reviewer, American Journal of Public Health
2012 - present    Reviewer, Annals Internal Medicine
2012 - present    Reviewer, BMC Emergency Medicine
2012 - present    Reviewer, BMC Infectious Diseases
2012 - present    Reviewer, BMC Public Health
2012 - present    Reviewer, BMC Women’s Health



                                                   8
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                              Document    Filed:Filed
                                                 05/27/20   Page:
                                                      04/03/20    61 of
                                                               Page  1966
                                                                        of -24
                                                                             Page ID#:
                                      2586
                                                                      Jaimie Meyer, MD, MS, FACP


2012 - present   Reviewer, Clinical Infectious Diseases
2012 - present   Reviewer, Critical Public Health
2012 - present   Reviewer, Drug and Alcohol Dependence
2012 - present   Reviewer, Drug and Alcohol Review
2012 - present   Reviewer, Epidemiologic Reviews
2012 - present   Reviewer, Eurosurveillance
2012 - present   Reviewer, Health and Justice (Springer Open)
2012 - present   Reviewer, International Journal of Drug Policy
2012 - present   Reviewer, International Journal of Prisoner Health
2012 - present   Reviewer, International Journal of STDs and AIDS
2012 - present   Reviewer, International Journal of Women’s Health
2012 - present   Reviewer, JAMA Internal Medicine
2012 - present   Reviewer, Journal of Family Violence
2012 - present   Reviewer, Journal of General Internal Medicine
2012 - present   Reviewer, Journal of Immigrant and Minority Health
2012 - present   Reviewer, Journal of International AIDS Society
2012 - present   Reviewer, Journal of Psychoactive Drugs
2012 - present   Reviewer, Journal of Urban Health
2012 - present   Reviewer, Journal of Women’s Health
2012 - present   Reviewer, Open Forum Infectious Diseases
2012 - present   Reviewer, PLoS ONE
2012 - present   Reviewer, Public Health Reports


Professional Service for Professional Organizations
AAMC Group on Women in Medicine and Science (GWIMS)
2016 - present Member, AAMC Group on Women in Medicine and Science (GWIMS)


American College of Physicians
2016 - present Fellow, American College of Physicians
2013 - 2016      Member, American College of Physicians


American Medical Association
2005 - present Member, American Medical Association


American Medical Women’s Association
2011 - present Member, American Medical Women’s Association


American Society of Addiction Medicine
2009 - present Member, American Society of Addiction Medicine




                                                 9
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                              Document    Filed:Filed
                                                 05/27/20   Page:
                                                      04/03/20    62 of
                                                               Page  2066
                                                                        of -24
                                                                             Page ID#:
                                      2587
                                                                               Jaimie Meyer, MD, MS, FACP


Connecticut Infectious Disease Society
2011 - present Member, Connecticut Infectious Disease Society


Infectious Disease Society of America
2008 - present Member, Infectious Disease Society of America


InWomen’s Network, NIDA International Program
2013 - present Member, InWomen’s Network, NIDA International Program


New York State Medical Society
2005 - 2008     Member, New York State Medical Society


Yale University Service
University Committees
2016 - 2018      Council Member, Leadership Council, Women’s Faculty Forum


Medical School Committees
2015 - 2016      Committee Member, US Health and Justice Course, Yale School of Medicine
2014 - present Committee Member, Yale Internal Medicine Traditional Residency Intern Selection
                 Committee


Public Service
2019 - present   Faculty Member, Yale University Program in Addiction Medicine
2017 - present   Faculty Member, Arthur Liman Center for Public Interest Law, Yale Law School
2013 - present   Mentor, Women in Medicine at Yale Mentoring Program
2012 - present   Faculty Member, Yale Center for Interdisciplinary Research on AIDS
2009 - 2011      Instructor, Preclinical Clerkship Tutor, Yale School of Medicine
2002             Fellow, Soros Open Society Institute
1998 - 1999      Fellow, Costa Rican Humanitarian Foundation


Bibliography:
Peer-Reviewed Original Research
1.   Meyer JP, Qiu J, Chen NE, Larkin GL, Altice FL. Emergency department use by released prisoners
     with HIV: an observational longitudinal study. PloS One 2012, 7:e42416.
2.   Chen NE, Meyer JP, Bollinger R, Page KR. HIV testing behaviors among Latinos in Baltimore City.
     Journal Of Immigrant And Minority Health / Center For Minority Public Health 2012, 14:540-51.
3.   Chitsaz E, Meyer JP, Krishnan A, Springer SA, Marcus R, Zaller N, Jordan AO, Lincoln T, Flanigan TP,
     Porterfield J, Altice FL. Contribution of substance use disorders on HIV treatment outcomes and
     antiretroviral medication adherence among HIV-infected persons entering jail. AIDS And Behavior
     2013, 17 Suppl 2:S118-27.


                                                   10
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                              Document    Filed:Filed
                                                 05/27/20   Page:
                                                      04/03/20    63 of
                                                               Page  2166
                                                                        of -24
                                                                             Page ID#:
                                      2588
                                                                               Jaimie Meyer, MD, MS, FACP


4.    Chen NE, Meyer JP, Avery AK, Draine J, Flanigan TP, Lincoln T, Spaulding AC, Springer SA, Altice FL.
      Adherence to HIV treatment and care among previously homeless jail detainees. AIDS And
      Behavior 2013, 17:2654-66.
5.    Althoff AL, Zelenev A, Meyer JP, Fu J, Brown SE, Vagenas P, Avery AK, Cruzado-Quiñones J,
      Spaulding AC, Altice FL. Correlates of retention in HIV care after release from jail: results from a
      multi-site study. AIDS And Behavior 2013, 17 Suppl 2:S156-70.
6.    Williams CT, Kim S, Meyer J, Spaulding A, Teixeira P, Avery A, Moore K, Altice F, Murphy-Swallow D,
      Simon D, Wickersham J, Ouellet LJ. Gender differences in baseline health, needs at release, and
      predictors of care engagement among HIV-positive clients leaving jail. AIDS And Behavior 2013, 17
      Suppl 2:S195-202.
7.    Meyer JP, Wickersham JA, Fu JJ, Brown SE, Sullivan TP, Springer SA, Altice FL. Partner violence and
      health among HIV-infected jail detainees. International Journal Of Prisoner Health 2013, 9:124-41.
8.    Meyer JP, Qiu J, Chen NE, Larkin GL, Altice FL. Frequent emergency department use among
      released prisoners with human immunodeficiency virus: characterization including a novel
      multimorbidity index. Academic Emergency Medicine : Official Journal Of The Society For Academic
      Emergency Medicine 2013, 20:79-88.
9.    Meyer JP, Cepeda J, Springer SA, Wu J, Trestman RL, Altice FL. HIV in people reincarcerated in
      Connecticut prisons and jails: an observational cohort study. The Lancet. HIV 2014, 1:e77-e84.
10.   Meyer JP, Zelenev A, Wickersham JA, Williams CT, Teixeira PA, Altice FL. Gender disparities in HIV
      treatment outcomes following release from jail: results from a multicenter study. American Journal
      Of Public Health 2014, 104:434-41.
11.   Meyer JP, Cepeda J, Wu J, Trestman RL, Altice FL, Springer SA. Optimization of human
      immunodeficiency virus treatment during incarceration: viral suppression at the prison gate. JAMA
      Internal Medicine 2014, 174:721-9.
12.   Meyer JP, Cepeda J, Taxman FS, Altice FL. Sex-Related Disparities in Criminal Justice and HIV
      Treatment Outcomes: A Retrospective Cohort Study of HIV-Infected Inmates. American Journal Of
      Public Health 2015, 105:1901-10.
13.   Boyd AT, Song DL, Meyer JP, Altice FL. Emergency department use among HIV-infected released jail
      detainees. Journal Of Urban Health : Bulletin Of The New York Academy Of Medicine 2015, 92:108-
      35.
14.   Shrestha R, Karki P, Altice FL, Huedo-Medina TB, Meyer JP, Madden L, Copenhaver M. Correlates of
      willingness to initiate pre-exposure prophylaxis and anticipation of practicing safer drug- and sex-
      related behaviors among high-risk drug users on methadone treatment. Drug And Alcohol
      Dependence 2017, 173:107-116.
15.   Peasant C, Sullivan TP, Weiss NH, Martinez I, Meyer JP. Beyond the syndemic: condom negotiation
      and use among women experiencing partner violence. AIDS Care 2017, 29:516-523.
16.   Wickersham JA, Gibson BA, Bazazi AR, Pillai V, Pedersen CJ, Meyer JP, El-Bassel N, Mayer KH,
      Kamarulzaman A, Altice FL. Prevalence of Human Immunodeficiency Virus and Sexually
      Transmitted Infections Among Cisgender and Transgender Women Sex Workers in Greater Kuala
      Lumpur, Malaysia: Results From a Respondent-Driven Sampling Study. Sexually Transmitted
      Diseases 2017, 44:663-670.
17.   Hoff E, Marcus R, Bojko MJ, Makarenko I, Mazhnaya A, Altice FL, Meyer JP. The effects of opioid-
      agonist treatments on HIV risk and social stability: A mixed methods study of women with opioid
      use disorder in Ukraine. Journal Of Substance Abuse Treatment 2017, 83:36-44.



                                                    11
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                              Document    Filed:Filed
                                                 05/27/20   Page:
                                                      04/03/20    64 of
                                                               Page  2266
                                                                        of -24
                                                                             Page ID#:
                                      2589
                                                                                 Jaimie Meyer, MD, MS, FACP


18. Rutledge R, Madden L, Ogbuagu O, Meyer JP. HIV Risk perception and eligibility for pre-exposure
    prophylaxis in women involved in the criminal justice system. AIDS Care 2018, 30:1282-1289.
19. Peasant C, Sullivan TP, Ritchwood TD, Parra GR, Weiss NH, Meyer JP, Murphy JG. Words can hurt:
    The effects of physical and psychological partner violence on condom negotiation and condom use
    among young women. Women & Health 2018, 58:483-497.
20. Loeliger KB, Altice FL, Desai MM, Ciarleglio MM, Gallagher C, Meyer JP. Predictors of linkage to HIV
    care and viral suppression after release from jails and prisons: a retrospective cohort study. The
    Lancet. HIV 2018, 5:e96-e106.
21. Odio CD, Carroll M, Glass S, Bauman A, Taxman FS, Meyer JP. Evaluating concurrent validity of
    criminal justice and clinical assessments among women on probation. Health & Justice 2018, 6:7.
22. Loeliger KB, Altice FL, Ciarleglio MM, Rich KM, Chandra DK, Gallagher C, Desai MM, Meyer JP. All-
    cause mortality among people with HIV released from an integrated system of jails and prisons in
    Connecticut, USA, 2007-14: a retrospective observational cohort study. The Lancet. HIV 2018,
    5:e617-e628.
23. Loeliger KB, Meyer JP, Desai MM, Ciarleglio MM, Gallagher C, Altice FL. Retention in HIV care
    during the 3 years following release from incarceration: A cohort study. PLoS Medicine 2018,
    15:e1002667.
24. Azbel L, Wegman MP, Polonsky M, Bachireddy C, Meyer J, Shumskaya N, Kurmanalieva A, Dvoryak
    S, Altice FL. Drug injection within prison in Kyrgyzstan: elevated HIV risk and implications for scaling
    up opioid agonist treatments. International Journal Of Prisoner Health 2018, 14:175-187.
25. Peasant C, Montanaro EA, Kershaw TS, Parra GR, Weiss NH, Meyer JP, Murphy JG, Ritchwood TD,
    Sullivan TP. An event-level examination of successful condom negotiation strategies among young
    women. Journal Of Health Psychology 2019, 24:898-908.
26. Ranjit YS, Azbel L, Krishnan A, Altice FL, Meyer JP. Evaluation of HIV risk and outcomes in a
    nationally representative sample of incarcerated women in Azerbaijan, Kyrgyzstan, and Ukraine.
    AIDS Care 2019, 31:793-797.
27. Rhodes T, Azbel L, Lancaster K, Meyer J. The becoming-methadone-body: on the onto-politics of
    health intervention translations. Sociology Of Health & Illness 2019, 41:1618-1636.
28. Olson B, Vincent W, Meyer JP, Kershaw T, Sikkema KJ, Heckman TG, Hansen NB. Depressive
    symptoms, physical symptoms, and health-related quality of life among older adults with HIV.
    Quality Of Life Research : An International Journal Of Quality Of Life Aspects Of Treatment, Care
    And Rehabilitation 2019.


Chapters, Books, and Reviews
29. Azar MM, Springer SA, Meyer JP, Altice FL. A systematic review of the impact of alcohol use
    disorders on HIV treatment outcomes, adherence to antiretroviral therapy and health care
    utilization. Drug And Alcohol Dependence 2010, 112:178-93.
30. Meyer JP, Springer SA, Altice FL. Substance abuse, violence, and HIV in women: a literature review
    of the syndemic. Journal Of Women's Health (2002) 2011, 20:991-1006.
31. Meyer JP, Chen NE, Springer SA. HIV Treatment in the Criminal Justice System: Critical Knowledge
    and Intervention Gaps. AIDS Research And Treatment 2011, 2011:680617.
32. Springer SA, Spaulding AC, Meyer JP, Altice FL. Public health implications for adequate transitional
    care for HIV-infected prisoners: five essential components. Clinical Infectious Diseases : An Official
    Publication Of The Infectious Diseases Society Of America 2011, 53:469-79.


                                                    12
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                              Document    Filed:Filed
                                                 05/27/20   Page:
                                                      04/03/20    65 of
                                                               Page  2366
                                                                        of -24
                                                                             Page ID#:
                                      2590
                                                                            Jaimie Meyer, MD, MS, FACP


33. Chen NE, Meyer JP, Springer SA. Advances in the prevention of heterosexual transmission of
    HIV/AIDS among women in the United States. Infectious Disease Reports 2011, 3.
34. Meyer J, Altice F. HIV in Injection and Other Drug Users. Somesh Gupta, Bhushan Kumar, eds.
    Sexually Transmitted Infections 2nd ed. New Delhi, India: Elsevier, 2012: 1061-80. ISBN 978-81-
    312-2809-8.
35. Meyer JP, Althoff AL, Altice FL. Optimizing care for HIV-infected people who use drugs: evidence-
    based approaches to overcoming healthcare disparities. Clinical Infectious Diseases : An Official
    Publication Of The Infectious Diseases Society Of America 2013, 57:1309-17.
36. Meyer J, Altice F. Chapter 47, Treatment of Addictions: Transition to the Community. Robert L.
    Trestman, Kenneth L. Appelbaum, Jeffrey L. Metzner, eds. Oxford Textbook of Correctional
    Psychiatry (Winner of the 2016 Guttmacher Award). Oxford University Press 2015. ISBN
    9780199360574.
37. Meyer JP, Moghimi Y, Marcus R, Lim JK, Litwin AH, Altice FL. Evidence-based interventions to
    enhance assessment, treatment, and adherence in the chronic Hepatitis C care continuum. The
    International Journal On Drug Policy 2015, 26:922-35.
38. Mohareb A, Tiberio P, Mandimika C, Muthulingam D, Meyer J. Infectious Diseases in Underserved
    Populations. Onyema Ogbuagu, Gerald Friedland, Merceditas Villanueva, Marjorie Golden, eds.
    Current Diagnosis and Treatment- Infectious Diseases. McGraw-Hill Medical 2016.
39. Meyer JP, Womack JA, Gibson B. Beyond the Pap Smear: Gender-responsive HIV Care for Women.
    The Yale Journal Of Biology And Medicine 2016, 89:193-203.
40. Meyer JP, Muthulingam D, El-Bassel N, Altice FL. Leveraging the U.S. Criminal Justice System to
    Access Women for HIV Interventions. AIDS And Behavior 2017, 21:3527-3548.
41. Shrestha R, McCoy-Redd B, Meyer J. Pre-Exposure Prophylaxis (PrEP) for People Who Inject Drugs
    (PWID). Brianna Norton, Ed. The Opioid Epidemic and Infectious Diseases. Elsevier 2019.
42. Meyer JP, Isaacs K, El-Shahawy O, Burlew AK, Wechsberg W. Research on women with substance
    use disorders: Reviewing progress and developing a research and implementation roadmap. Drug
    And Alcohol Dependence 2019, 197:158-163.


Peer-Reviewed Educational Materials
43. The Fortune Society Reentry Education Project Detailing Kit. New York City Department of Health
    and Mental Hygiene. October 2014
44. United Nations Office on Drugs and Crime. Vienna, Austria


Invited Editorials and Commentaries
45. Meyer JP. Capsule Commentary on Pyra et al., sexual minority status and violence among HIV
    infected and at-risk women. Journal Of General Internal Medicine 2014, 29:1164.
46. Brinkley-Rubinstein L, Dauria E, Tolou-Shams M, Christopoulos K, Chan PA, Beckwith CG, Parker S,
    Meyer J. The Path to Implementation of HIV Pre-exposure Prophylaxis for People Involved in
    Criminal Justice Systems. Current HIV/AIDS Reports 2018, 15:93-95.
47. Meyer JP. The Sustained Harmful Health Effects of Incarceration for Women Living with HIV.
    Journal Of Women's Health (2002) 2019, 28:1017-1018.




                                                 13
Case: 6:15-cr-00043-GFVT-HAI
        Case 1:18-cr-00694-RA Doc #: 398 47-4
                              Document    Filed:Filed
                                                 05/27/20   Page:
                                                      04/03/20    66 of
                                                               Page  2466
                                                                        of -24
                                                                             Page ID#:
                                      2591
                                                                           Jaimie Meyer, MD, MS, FACP


Case Reports, Technical Notes, Letters
48. Paul J. Bullous pemphigoid in a patient with psoriasis and possible drug reaction: a case report.
    Connecticut Medicine 2004, 68:611-5.
49. How J, Azar MM, Meyer JP. Are Nectarines to Blame? A Case Report and Literature Review of
    Spontaneous Bacterial Peritonitis Due to Listeria monocytogenes. Connecticut Medicine 2015,
    79:31-6.
50. Vazquez Guillamet LJ, Malinis MF, Meyer JP. Emerging role of Actinomyces meyeri in brain
    abscesses: A case report and literature review. IDCases 2017, 10:26-29.
51. Harada K, Heaton H, Chen J, Vazquez M, Meyer J. Zoster vaccine-associated primary varicella
    infection in an immunocompetent host. BMJ Case Reports 2017, 2017.
52. Bernardo R, Streiter S, Tiberio P, Rodwin BA, Mohareb A, Ogbuagu O, Emu B, Meyer JP. Answer to
    December 2017 Photo Quiz. Journal Of Clinical Microbiology 2017, 55:3568.
53. Bernardo R, Streiter S, Tiberio P, Rodwin BA, Mohareb A, Ogbuagu O, Emu B, Meyer JP. Photo Quiz:
    Peripheral Blood Smear in a Ugandan Refugee. Journal Of Clinical Microbiology 2017, 55:3313-
    3314.


Scholarship In Press
54. Hoff E, Adams Z, Dasgupta A, Goddard D, Sheth S, Meyer J. Reproductive Health Justice and
    Autonomy: A systematic review of pregnancy planning intentions, needs, and interventions among
    women involved in US criminal justice systems. J Women’s Health




                                                 14
